: CONCESSION AGREEMENT FOR
PETROLEUM
EXPLORATION AND EXPLOITATION
BETWEEN
“ THE ARAB REPUBLIC OF EGYPT
AND

THE EGYPTIAN GENERAL PETROLEUM
CORPORATION

AND
DUBLIN INTERNATIONAL PETROLEUM (EGYPT) LIMITED
AND

TANGANYIKA OIL COMPANY LTD.

IN
WEST GHARIB AREA

EASTERN DESERT

As. SS.
e A.R.E. : &

EGY L 900 100

- 84, @

treated separately and independently in all respects, including but not
limited to royalties, taxes and the computation of the net profits of
QUBLIN..and TANGANYIKA respectively, except where this
Agreement expressly provides to the contrary.

ARTICLE XXIX
APPROVAL OF THE GOVERNMENT

This Agreement shall not be binding upon any of the parties hereto
unless and until a law is issued by the competent authorities of the
ARE. authorizing the Minister of Petroleum to sign this Agreement
and giving this Agreement full force and effect of law notwithstanding
any countervailing Governmental enactment, and the Agreement is
signed by the GOVERNMENT, EGPC, and CONTRACTOR.

i

og
DUBLIN INTERNATIONAL PETROLEUM (EGYPT) LIMITE PRE od

\

TANGANYIKA OIL COMPANY LTD.

BY: FL, MOF RBA a

EGYPTIAN GENERAL PETROLEUM CORPORATION

BY:

The duration of Operating Company shall be fora period equal to the
: suratinn-of the-said-Agreement,.. including, any, renewal thereof,unless
otherwise agreed by EGPC and CONTRACTOR. :

The Operating Company shall be wound up if the Agreement referred
to above is terminated for any reason as provided for therein.

d
VT De
DUBLIN. INTERNATIONAL PETROLEUM (EGYPT) LIMITED

By awed Ov. LE de

TANGANYIKA OIL COMPANY LTD.

to
)
xe ‘By

By : Ch MOO .

a EGYPTIAN GENERAL PETROLEUM CORPORATION

-B5-

ARTICLE

INDEX

TITLE

Definitions
Annexes to the Agreement
Grant of Rights and Term

Work Program and Expenditures
During Exploration Period

Mandatory and Voluntary Relinguishments
Operations After Commercial Discovery

Recovery of Costs and Expenses and
Production Sharing

Title to Assets
Bonuses
Office and Service of Notices

Saving of Petroleum and Prevention
of Loss

Customs Exemptions

Books of Account: Accounting and Payments
Records, Reports and Inspection .
Responsibility for Damages

Privileges of Government Representatives

Employment Rights and Training of Arab
Republic of Egypt Personnel
SS:

~ 5

Z| an 8 L

INDEX

ARTICLE TITKE™ : — PAGE. |
XVII Laws and Regulations , 63
XIX’ Stabilization 64
XX Right of Requisition 65
XXi Assignment 66 |
XXH Breach of Agreement and Power to Cancel 67 |
XXHI Force Majeure 69
XXIV Disputes and Arbitration 70
XXV Status of Parties 72
XXVI Local Contractors and Locally 72
Manufactured Material
XXVIII Arabic Text 73
XXVIII General 73
XXIX Approval of the GOVERNMENT 74
ANNEXES TO THE CONCESSION AGREEMENT
Annex "A" Boundary Description of the Concession Area 75
Annex "B" lilustrative ap showing Area covered 78
Annex “C” Letter of Guaranty 79
Annex "D" Charter of Operating Company 84
Annex "EB" Accounting Procedure 86
Annex “F’. Map of the National Gas Pipeline Grid 104
“System A vn SD

of Ph - ao vw
CONCESSION AGREEMENT FOR PETROLEUM
EXPLORATION AND EXPLOITATION
BETWEEN
THE ARAB REPUBLIC OF EGYPT
AND
THE EGYPTIAN GENERAL PETROLEUM CORPORATION
AND
DUBLIN INTERNATIONAL PETROLEUM (EGYPT) LIMITED
AND
TANGANYIKA OIL COMPANY LTD.

IN
WEST GHARIB AREA

EASTERN DESERT
A.R.E.

This Agreement made and entered on this___. _day of_ ,199 ,
by and between the ARAB REPUBLIC OF EGYPT (hereinafter referred
to variously as "A.R.E,." or as the "GOVERNMENT"), the EGYPTIAN
GENERAL PETROLEUM CORPORATION, a legai entity created by Law
No. 167 of 1958 as amended (hereinafter referred to as "EGPC") and
DUBLIN INTERNATIONAL PETROLEUM (EGYPT) LIMITED., a company
organized and existing under the laws of the REPUBLIC OF IRELAND,
{hereinafter referred to as “DUBLIN”) and TANGANYIKA OIL
COMPANY LTD., a compnay organized and existing under the laws of
the MEPUBLIEZCEAREEAND (hereinafter referred to as “TANGANYIKA”)
(DUBLIN and TANGANYIKA shall be hereinafter referred to collectively
as “CONTRACTOR” and individually as “CONTRACTOR MEMBER”.

_ CANADA -
province of Brifisl oe q

WITNESSETH
| Nag 98

S
is WHEREAS, all minerals including petroleum, existing in mines and
quarries in A.R.E., including the territorial waters, and in the seabed
\ subject to its jurisdiction and extending beyond the territorial waters,
\ are the property of the State; and
/

WHEREAS, EGPC has applied for an exclusive concession for the
exploration and exploitation of petroleum in and throughout the area

if oe aan
referred to in Article fl , and described in Annex "A" and shown
approximately on- Annex-“B*; which are-attacked- Rereto.andmade, part. .
hereot (hereinafter referred to as the "Area"); and oO
WHEREAS, “DUBLIN and TANGANYIKA” agree to undertake their
obligations provided hereinafter as a CONTRACTOR with respect to
the exploration, development and production of petroleum in West
Gharib Area in Eastern Desert ; and

WHEREAS, the GOVERNMENT desires hereby to grant such
Concession; and

WHEREAS, the Minister of Petroleum pursuant to the provisions of
Law No. 86 of 1956, may enter into a concession agreement with
EGPC, and with*DUBLIN and TANGANYIKA as a contractor in the said
Area.

NOW, THEREFORE, the parties hereto agree as follows:

ARTICLE |
DEFINITIONS

(a) “Exploration” shall include such geological, geophysical, aerial
and other surveys as may be contained in the approved Work
Programs and Budgets, and the drilling of such shot holes, core
holes, stratigraphic tests, holes for the discovery of Petroleum or
the appraisal of Petroleum discoveries and other related holes
and wells, and the purchase or acquisition of such supplies,
materials, services and equipment therefor, all as may be
contained in the approved Work Programs and Budgets. The
verb “explore” means the act of conducting Exploration.

(b) “Development” shall include, but not be limited to, all the
operations and activities pursuant to approved Work Programs
and Budgets under this Agreement with respect to:

(i) the drilling, plugging, deepening, side tracking, redrilling,
» completing, equipping of development wells, the changing
.. of the-status..of a well. and ,

. come Soot 9.
if DR CS -2- “° b & /~
(d)

(e)

(f)

maintenance of equipment, lines, systems facilities, plants
and related operations to produce and operate said
development wells, taking, saving, treating, handling,
storing,transporting and delivering petroleum, repressuring,
recycling and other secondary recovery projects, and

(iii) transportation,storage and any other work or activities
necessary or ancillary to the activities specified in(i) and (ii).

"Petroleum" means liquid crude oil of various densities, asphalt,
gas, casinghead gas and all other hydrocarbon substances that
may be found in, and produced, or otherwise obtained and
saved from the Area under this Agreement, and all substances
that may be extracted therefrom.

"Liquid Crude Oil’ or "Crude Oil" or "Oil" means any hydrocarbon
produced from the Area which is ina liquid state at the wellhead
or jease separators or which is extracted from the gas or
casinghead gas in a plant. Such liquid state shall exist at sixty
degrees Fahrenheit (60°F) and atmospheric pressure of 14.65
PSIA. Such term includes distijlate and condensate.

"Gas" means natural gas both associated and non-associated,
and all of its constituent elements produced from any well in the
Area (other than Liquid Crude Oil) and ail non-hydrocarbon
substances therein. Said term shall include residual gas, that
‘Gas remaining after removal of LPG.

"LPG" means liquefied petroleum gas, which is a mixture
principally of butane and propane liquefied by pressure and

temperature. se ps ‘
rae.

i ’ (
-3-

. design, engineering,- construstion,-installation,. seruicing and...

A “Barrel shall consist of forty-two (42) United States gallons,
Hould.. measure,. corsected..ta. a..temperature of sixty degrees
Fahrenheit (60°F) at atmospheric pressure of 14.65 PSIA.

(h) (1) “Commercial! Oil Well" means the first weil on any geological

(i)

@

(k)

feature which after testing for a period of not more than
thirty (30) consecutive days where practical, but in any
event in accordance with sound and accepted industry
production practices, and verified by EGPC, is found to be
capable of producing at the average rate ‘of not less than
two thousand (2000) Barrels of oil per day (BOPD). The date
of discovery of a “Commercial Oil Well" is the date on which
such weil is tested and completed according to the above.

(2) "Commercial Gas Well" means the first well on any
geological feature which after testing for a period of not
more than thirty (30) consecutive days where practical, but
in any event in accordance with sound and accepted
industry production practices and verified by EGPC, is
found to be capable of producing at the average rate of not
less than fifteen million (15,000,000) standard cubic feet of
Gas per day (MMSCFD). The date of discovery of a
"Commercial Gas Well" is the date on which such well is
tested and completed according to the above.

“ARLE.” means ARAB REPUBLIC OF EGYPT.

“Effective Date” means the date on which the text of this
Agreement is signed by the GOVERNMENT, EGPC and
CONTRACTOR, after the relevant Law is issued,

(1) "Year" means a period of twelve (12) months according to
the Gregorian Calendar. -

“ps ae ® }

-4-

(m)

(2) “Calendar Year" means a period of twelve (12) months

according.to. the .Gregorian..Calendar. being. 1st January, to _

31st December.

“Financial Year” means the GOVERNMENT's financial year
according to the laws and regulations of the A.R.E.

"Tax Year" means the period of twelve (12) months according to
the jaws and regulations of the A.R.E.

An "Affiliated Company” means a company:

(i) of which the share capital, conferring a majority of votes at
stockholders’ meetings of such company, is owned directly
or indirectly by a party hereto; or

(ii) which is the owner directly or indirectly of share capital
conferring a majority of votes at stockholders’ meetings of a
party hereto; or

(iii) of which the share capital conferring a majority of votes at
stockholders’ meetings of such company and the share
capital conferring a majority of votes at stockholders’
meetings of a party hereto are owned directly or indirectly
by the same company.

"Exploration Block" shall mean an area, the corner points of
which have to be coincident with three (3) minutes by three(3)
minutes latitude and longitude divisions, according to the
International Grid System where possible or with the existing

’ boundaries of the Area covered by this Concession Agreement

(p)

as set out in Annex “A”.

"Development Block" shall mean an area, the corner points of

which have to be coincident with one (1) minute by one (1)

minute latitude and -longitude divisions, according to the

International Grid System where possible or with the existing
~5-

y QP C ae ‘a

Va

(q)

(r)

(s)

(t)

boundaries of the Area covered by this Concession Agreement
as set out inAnnex “At .

"Development Lease(s)" shall mean the. Development Block or
Blocks covering the geological structure capable of production,
the corner points of which have to be coincident with one (1)
minute by one (1) minute latitude and longitude divisions
according to the International Grid System where possible or
with the existing boundaries of the Area covered by this
Concession Agreement as set out in Annex "AN

"Agreement" shall mean this Concession Agreement and its
Annexes,

"Gas Sales Agreement” shall mean a written agreement between
EGPC and CONTRACTOR (as sellers) and EGPC {as buyer),
which contains the terms and conditions for Gas sales from a
Development Lease entered into pursuant to Article Vil (e).

"Standard Cubic Foot" (SCF) is the amount of gas necessary to
fill one (1) cubic foot of space at atmospheric pressure of 14.65

PSIA at a base temperature of sixty degrees Fahrenheit (60° F).
ARTICLE Il

ANNEXES TO THE AGREEMENT

Annex “A'is a description of the area covered and affected by this
Agreement, hereinafter referred to as the "Area".

Annex “B" is a provisional illustrative map on the scale of
approximately 1: 600 000 indicating the Area covered and affected by
this Agreement and described in Annex "A".

, i

OF wy 8? gd i

PR 6
Annex “C” is the form of a Letter of Guarantee to be submitted by

CONTRACTOR to EGPG cne 41}-day- before. the. time..of.signature., by.

the Minister of Petroleum of this Agreement, for the sum of five million
(5,000,000) U.S. Dollars guaranteeing . the execution of
CONTRACTOR’s minimum Exploration obligations hereunder for the
initial three (3) year Exploration period. In case CONTRACTOR
extends the initial Exploration Period for two (2) additional periods of
three (3) years and of two (2) years respectively, each in accordance
with Article Hl(b) of this Agreement, similar Letters of Guarantee shall
be issued and be submitted by CONTRACTOR on the day the
CONTRACTOR exercises its option to extend. The first such Letter of
Guarantee shall ‘be for the sum of four million (4,000,000) U.S.Dollars
and the second such Letter of Guarantee shall be for the sum of four
million and five hundred thousand (4,500,000) U.S. Dollars less in
both instances any excess expenditure of the preceding Exploration
period permitted for carry forward in accordance with Article IV (b)
third paragraph of this Agreement. Each of the three Letters of
Guarantee shail remain effective for six (6) months after the end of the
Exploration period for which it has been issued except as it may be
released prior to that time in accordance with the terms thereof.

Annex "D" is the form of a Charter of the Operating Company to be
formed as provided for in Article VI.

Annex "E" is the Accounting Procedure.

Annex “F'is a current map of the National Gas Pipeline Grid System
established by the Government. The point of delivery for gas shali be
agreed upon by EGPC and CONTRACTOR under a Gas Sales
Agreement, which point of delivery shall be located at the flange
connecting the development lease pipeline to the nearest point on the
National Gas pipeline Grid System as depicted in this Annex "F" or as
otherwise agreed upon between EGPC and CONTRACTOR .

z ; Ss.
af. ge © ye OR
(
C.

| Annexes... "A", "B'."C" "D","E" and "F" to this Agreement are hereby
made part hereof, and they shail be considered as having equal force
and effect with the provisions of this Agreement.

ARTICLE Hl
GRANT OF RIGHTS AND TERM

The GOVERNMENT hereby grants EGPC and CONTRACTOR subject to
the terms, covenants and conditions set out in this Agreement, which
insofar as they are contrary to, or inconsistent with any provisions of
Law No. 66 of 1953, as amended, shall have the force of Law, an

exclusive concession in and to the Area described in Annexes "A" and
"BH,

(a) The GOVERNMENT shall own and be entitled, as hereinafter
provided to a royalty in cash or in kind of ten percent (10%) of
the total quantity of Petroleum produced and saved from the Area
during the development period including renewal. Said royalty
shall be borne and paid by EGPC and_ shall not be the obligation
of CONTRACTOR, The payment of royaities by EGPC shall not
be deemed to result in income attributable to the CONTRACTOR.

(b) An initial Exploration Period of three (3) years shall start from
the Effective Date. Two (2) successive extensions to the initial
Exploration period of three (3) years and two (2) years
respectively, shall be granted to CONTRACTOR at its option,

” upon not less than thirty (30) days prior written notice to EGPC,
such notice to be given not later than the end of the then current
period, as may be extended pursuant to the provisions of Article
V (a), and subject only to its having fulfilled its obligations
hereunder for that period. This Agreement shall be terminated if
neither a Commercial Oi] Discovery nor a Commercial Gas
Discovery is established by the end of the eighth (8th) year of

= -8+ Qe Ss.
z PR sD | j
c

the
(ay.

Exploration period, as may be extended pursuant to Article V
Tie-election-by EGP: to-undertake-2-sele. risk. yventure.under.. ,

paragraph (c) below shali not extend the Exploration Period nor
affect the termination of this Agreement as.to CONTRACTOR.

Commercial Discovery:

(i)

(i)

(iii)

A Commercial Discovery - whether of Oil or Gas - may
consist of one producing reservoir or a group of producing
reservoirs which is worthy of being developed commercially.
After discovery of a Commercial Oil or Gas Well
CONTRACTOR shall, unless otherwise agreed upon with
EGPC, undertake as part of its Exploration program the
appraisal of the discovery by drilling one or more appraisal
wells, to determine whether such discovery is worthy of
being developed commercially, taking into consideration the
recoverable reserves, production, pipelines and terminal
facilities required, estimated Petroleum prices, and all other
relevant technical and economic factors.

The provisions laid down herein postulate the unity and
indivisibility of the concepts of Commercial Discovery and
Development Lease. They shall apply uniformly to Oil and
Gas unless otherwise specified.

CONTRACTOR shall give notice of a Commercial Discovery
to EGPC immediately after the discovery is considered by
CONTRACTOR to be worthy of commercial development but
in any event with respect to a Commercial Oi! Well not later
than thirty (30) days following the completion of the second
appraisal well or twelve (12) months following the date of
the discovery of the Commercial Oil Well, whichever is
earlier or with respect to a Commercial Gas Well not later
than twenty four (24) months following the date. of the

__ discovery of the Commercial Gas Well (unless EGPC agrees

HI oe OO view se

pf
(iv)

that such period may be extended), except that
CONTRAGTGOR- shall-aise- have.-the right. to.give..such.natice..
of Commercial Discovery with respect to any reservoir or
reservoirs even if the well or wells thereon are not
"Commercial" within the definition of the “Commercial Well"
if, in its opinion, a reservoir or a group of reservoirs,
considered collectively, could be worthy of commercial
development,

CONTRACTOR may also give a notice of a Commercial Oi!
Discovery in the event it wishes to undertake a gas
recycling project.

A notice of Commercial Gas Discovery shail contain all
detailed particulars of the discovery and especially the area
of Gas reserves, the estimated production potential and
profile and field life.

Within sixty (60) days following receipt of a notice of a
Commercial Oil or Gas Discovery, EGPC and CONTRACTOR
shall meet and review all appropriate data with a view to
mutually agreeing upon the existence of a Commercial’
Discovery. The date of Commercial Discovery shali be the
date EGPC and CONTRACTOR jointly agree in writing that a
Commercial Discovery exists.

It Crude Oil is discovered but is not deemed by
CONTRACTOR to be a Commercial Oil Discovery under the
above provisions of this paragraph (c), EGPC shall one (1)
month after the expiration of the period specified above
within which CONTRACTOR can give notice of a Commercial
Oil Discovery, or thirteen (13) months after the completion
ot a weil not considered tobe a “Commercial Oil Well", have

_the right, following sixty (60) days notice in writing to
. CONTRACTOR, at its sole cost, risk and expense, to

fog Ce DR
develop, produce and dispose of all Crude Oil from the
geological..feature..on..which...the. well hasbeen, drilled. -Said
notice shall state the specific area covering said geological
feature to be developed, the wells to be drilled, the
production facilities to be installed and EGPC's estimated
cost thereof. Within thirty (30) days after receipt of said
notice CONTRACTOR may, in writing, elect to develop such
area as provided for in the case of Commercial Discovery
hereunder. In such event all terms of this Agreement shall
continue to apply to the specified area.

If CONTRACTOR elects not to develop such area, the
specific area covering said geological feature shail be set
aside tor sole risk operations by EGPC, such area to be
mutually agreed upon by EGPC and CONTRACTOR on the
basis of good petroleum industry practice. EGPC_ shall be
entitled to perform or in the event Operating Company has
come into existence, to have Operating Company perform
such operations for the account of EGPC and at EGPC's
sole cost, risk and expense. When EGPC has recovered
from the Crude Oil produced from such specific area a
quantity of Crude Oil equal in value to three hundred
percent (300%) of the cost it has incurred in carrying out the
sole risk operations, CONTRACTOR shall have the option,
only in the event there has been a separate Commercial Oil
Discovery, elsewhere within the Area, to share in further
development and production of that specific area upon
paying EGPC one hundred percent (100%) of such costs
incurred by EGPC.

Such one hundred percent (100%) payment shall not be
recovered by CONTRACTOR. Immediately following such
payment the specific area shall either (i) revert to the status
of an ordinary Development Lease under this Agreement

‘and thereafter shall be operated in accordance with the
: : : : n

Mi

BR

terms hereof: or (ii) aiternatively, in the event that at such
ti EGRC...or.. its... Affiliated... Gampany._is conducting
Development operations in the area at its sole expense: and
EGPC elects to continue operating, the area shall remain
set aside and CONTRACTOR shall only be entitled to its
production sharing percentages of the Crude Oil as
specified in Article VII (b). The sole risk Crude Oil shall be
valued in the manner provided in Article VII (c). In the

event of any termination of this Agreement under the
provisions of Article ill (6), this Agreement ‘shall, however,
continue to apply to EGPC's operations of any sole risk
venture. hereunder, although such Agreement shall have
been terminated with respect to CONTRACTOR pursuant to
the provisions of Article Il! (b) .

(d) Conversion to a Development Lease:

(i)

(il)

Following a Commercial Cil Discovery or a Commercial Gas
Discovery the extent of the whole area capable of
production to be covered by a Development Lease shall be
mutually agreed upon by EGPC and CONTRACTOR and be
subject to the approval of the Minister of Petroleum. Such
area shall be converted automatically into a Development
Lease without the issue of any additional legal instrument
or permission.

Following the conversion of an area to a Development
Lease based on a Commercial Gas Discovery (or upon the
discovery of Gas in a Development Lease granted following
a Commercial Oil Discovery), EGPC shall endeavor with
diligence to find adequate local markets capable of
absorbing the production of Gas and shall advise
CONTRACTOR of the potential outlets for such Gas, and the
expected annual, schedule of demand, Thereafter, EGPC and
CONTRACTOR shall meet with a view to assessing whether

if vee (3 4 a : . wy . aa os
PR . :

the outlets for such Gas and other relevant factors warrant
the development..and..production..of, the, Gas. and in case of
agreement the Gas thus made available shall be disposed of
to EGPC under a long-term Gas Sales Agreement in
accordance with and subject to the conditions set forth in
Article VII.

(iii) The Development period of each Development Lease shall
be as follows:

(aa) In respect of a Commercial Oil Discovery, twenty (20)
years from the date of such Commercial Discovery plus
the Optional Extension Period (as defined below)
provided that, in the event that, subsequent to the
conversion of a Commercial Oil Discovery into a
Development Lease, Gas is discovered in the same
Development Lease and is used or is capable of being
used locally or for export hereunder, the period of the
Development Lease shall be extended only with
respect to such Gas, LPG extracted from such Gas and
Crude Oil in| the form of condensate produced with
such Gas for twenty (20) years from the date of first
deliveries of Gas locally or for export plus the Optional
Extension Period (as defined below) provided that the
duration of such Development Lease based on a
Commercial Oil Discovery may not be extended beyond
thirty-five (35) years from the date of such Commercial
Oil Discovery, unless otherwise agreed upon between
EGPC and CONTRACTOR and subject to the approval
of the Minister of Petroleum.

CONTRACTOR shall immediately notify EGPC of any
Gas Discovery but shall not be required to apply for a
new Development Lease in respect of such Gas.

Bg SS

OR
(bb) In respect of a Commercial Gas Discovery, twenty (20)
years. from. the. date..of, first deliveries of Gas locally or
for export pilus the Optional Extension Period (as
defined below) provided that, if subsequent to the
conversion of a Commercial Gas Discovery into a
Development Lease, Crude Oil is discovered in the
same Development Lease, CONTRACTOR's share of
such Crude Oil from the Development Lease (except
LPG extracted from Gas or Crude Oii in the form of
condensate produced with Gas) and Gas associated
with such Crude Oil shall revert entirely to EGPC upon
the lapse of twenty (20) years from the date of such
Crude Oil Discovery plus the Optional Extension Period
(as defined below).

Notwithstanding, anything to the contrary under this
Agreement, the duration of a Development Lease based
on a Commercial Gas Discovery shall in no case
exceed thirty-five (35) years from the date of such
Commercial Gas Discovery, unless otherwise agreed
upon between EGPC and CONTRACTOR and subject to
the approval of the Minister of Petroleum.

CONTRACTOR shall immediately notify EGPC of any
Oil Discovery but shall not be required to apply fora
new Development Lease in respect of such Crude Oil.

The “Optional Extension Period" shall mean a period of
five (5) years which may be elected by CONTRACTOR
upon six (6) months written notice to EGPC prior to the
expiry of the relevant twenty (20) year period.

(e) Development operations shall upon the issuance of a.
Development Lease granted following a Commercial oi
Discovery, be started promptly by Operating Company < and be

if Oa RS
BR
conducted in accordance with good oil field practices and
accepted petroleum engineering principles, until thé, tleidis~~
considered to be fully developed, it being understood that if
associated gas is not utilized, EGPC and CONTRACTOR shall
negotiate in good faith to determine the best way to avoid
impairing the production in the interest of the parties.

In the event no Commercial Production of Oi! in regular
shipments is established in any Development Block within four
(4) years from the date of the Commercial Oil Discovery, such
Development Block shall immediately be relinquished, unless
there is a Commercial Gas discovery on the Development Lease.
Each Development Block in a Development Lease being partly
within the radius of drainage of any producing well in such
Development Lease shall be considered as participating in the
Commercial Production referred to above.

Development operations in respect of Gas and Crude Oil in the
form of condensate or LPG to be produced with or extracted from
such Gas shall, upon the signature of a Gas Sales Agreement or
commencement of a scheme to dispose of the Gas, whether for
export as referred to in Article Vil or otherwise, be started
promptly by Operating Company and be conducted in accordance
with good gas field practices and accepted petroleum
engineering principles and the provisions of such Gas Sales
Agreement or scheme. In the event no Commercial Production of
Gas is established in accordance with such Gas Sales Agreement
or scheme, the Development Lease relating to such Gas shall be
relinquished, unless otherwise agreed upon by EGPC.

lf, upon application by CONTRACTOR it is recognized by EGPC
that Crude Oil or Gas is being drained from an Exploration block
under this Agreement into a Development Block on an adjoining
concession area held by CONTRACTOR, the Block being drained
--ghall--be -considesed..as ..pasticipating. in the _.Commercial

A OR Soa FOB

(g)

Production of the Development Block in question and the Block
bheing..drained. shall. be converted_into.a Development Lease with
the ensuing allocation of costs and production (calculated ‘from
the Effective Date or the date such drainage occurs, whichever is
later) between the two Concession Areas. The allocation of such
costs and production under each Concession Agreement shall be
in the same portion that the recoverable reserves in the drained
geological structure underlying each Concession Area bears to
the total recoverable reserves of such structure underlying both
Concession Areas. The production allocated to a concession
area shall be priced according to the concession agreement
covering that, concession area.

CONTRACTOR shall bear and pay all the costs and expenses
required in carrying out all the operations under this Agreement
but such costs and expenses shail not include any interest on
investment. CONTRACTOR shall look only to the Petroleum to
which it is entitled under this Agreement to recover such costs
and expenses. Such costs and expenses shall be recoverable
as provided in Article Vil. During the term of this Agreement
and its renewal, the total production achieved in the conduct of
such operations shall be divided between EGPC and
CONTRACTOR in accordance with the provisions of Article VII.

(1) Unless otherwise provided, CONTRACTOR shall be subject
to Egyptian income tax laws and shail comply with the
requirements of such laws with respect to the filing of
returns, the’ assessment of tax, and keeping and showing of
books and records.

(2) CONTRACTOR's annual income for Egyptian income tax
purposes under this Agreement shall be an amount

calculated as follows: . ’
ees yy ) \

ot DR ~
-16-

(3)

The total of the sums received by CONTRACTOR from the

sale.on. other. disposition..o£..al..Retroleum, acauired by |

CONTRACTOR pursuant to Article VH (a) and Article VII (b);

Reduced by:

(i) The costs and expenses of CONTRACTOR;
(ii) The value as determined according to Article V1l
(c), of EGPC's share of the Excess Cost Recovery
Petroleum repaid to EGPC in cash or in kind, if
any,
Plus:

An amount equal to CONTRACTOR's Egyptian income taxes
grossed up in the manner shown in Annex E" Article Vi.

For purposes of above tax deductions in any Tax Year,
Article Vil (a) shall apply only in respect of classification of
costs and expenses and rates of amortization, without
regard to the percentage limitation referred to in the first
paragraph of Article Vil (a) (1). All costs and expenses of
CONTRACTOR in conducting the operations under this
Agreement which are not controlled by Article Vil (a) as
above qualified shall be deductible in accordance with the
provisions of the Egyptian Income Tax Law.

EGPC shall assume, pay and discharge, in the name and
on behalf of CONTRACTOR, CONTRACTOR's Egyptian
income tax out of EGPC's share of the Petroleum produced
and saved and not used in operations under Article Vil. All
taxes paid by EGPC in the name and on behalf of
CONTRACTOR shall be considered income to
CONTRACTOR. _ - 2

if ey) .

{ “17:

(4)

(6)

EGPC shail furnish to CONTRACTOR. the proper official
receipts evidencing’ ite “paynrent- of... CONTRACTOR s..
Egyptian income tax for each Tax Year within ninety” (90)
days following the receipt by EGPC of CONTRACTOR's tax
declaration for the preceding Tax Year. Such receipts shall
be issued by the proper Tax Authorities and shall state the
amount and other particulars customary for such receipts.

As used herein. Egyptian Income Tax shall be inclusive of
all income taxes payable in the A.R.E. {including tax on tax)
such as the tax on income from movable capita! and the tax
on profits from commerce and industry and inclusive of
taxes based on income or profits including all dividends.
withholding with respect to shareholders and other taxes
imposed by the GOVERNMENT on the distribution of income
or profits by CONTRACTOR.

In calculating its A.R.E. income taxes, EGPC shall be
entitled to deduct all royalties paid by EGPC to the
GOVERNMENT and CONTRACTOR's Egyptian income taxes
paid by EGPC on CONTRACTOR's behalf.

ARTICLE IV

WORK PROGRAM AND EXPENDITURES
DURING EXPLORATION PERIOD

CONTRACTOR shall commence Exploration operations hereunder
not later than six (6) months after the Effective Date with
a commitment of reprocessing most of the existing seismic data,
acquire and process three hundred (300) km seismic survey and
fifty (50) sq.km 3D seismic survey. Not later than the end of the
twelfth (4 athy month’ ‘atter the Effective Date, CONTRACTOR shail
start Exploratory drilling in the Area during the initial Exploration

7

sags Nw. a SS
LR a 18 4 od ia

(b)

period with a commitment of drilling three (3) wells. EGPC snail
make“ available for CONTRAETGS R's use all seismic..wells and
other Exploration data in EGPC's possession with respect to the
Area as EGPC is entitled to so do.

The initial Exploration period shall be  three(3)years.
CONTRACTOR may extend this Exploration period for two (2)
successive extension periods of three (3) years and two (2) years
respectively, in accordance with Articte tll (b), each of which
upon at least thirty (30) days prior written notice to EGPC, subject
to its expenditure of its minimum Exploration obligations and of
its fulfillment of the drilling obligations hereunder, for the then
current period.

CONTRACTOR shall spend a minimum of five million (5,000,000)
U.S. Dollars on Exploration operations and activities related
thereto during the initial three (3) year Exploration period;
provided that CONTRACTOR shall drill three (3) wells and
reprocessing most of the existing seismic data and acquire and
process three hundred (300) km. seismic survey and fifty (50) sq.
km. 3D seismic survey. For the first three (3) year extension
period that CONTRACTOR elects to extend beyond the initial
Exploration period, CONTRACTOR shail spend a minimum of four
million (4,000,000) U.S. Dollars and acquire and process two
hundred (200) km seismic survey and tifty (50) sq. km 3D seismic
survey and for the second two (2) year extension period that
CONTRACTOR elects to extend beyond the three (3) year first
extension period, CONTRACTOR shall also spend a minimum of
four million and five hundred thousand (4,500,000) U.S. Dollars.
During the first and second extension periods that CONTRACTOR
elects to extend beyond the initial Exploration period,
CONTRACTOR shall drill two (2) wells in the first extension and
three (3) wells in the second extension.

Should CONTRACTOR spend more than the minimum amount
required to be expended or drill more wells than the minimum
required to be drilled or acquire more seismic survey than the

if Bp. i 19 & & ae
minimum required during the initial three (3) year Exploration

period. or during any period thereatterc the--exGeSS- MAYo- Erne.

subtracted from the minimum amount of money required to be
expended by CONTRACTOR or minimum number of wells
required to be drilled or minimum kilometres of seismic survey to
se acquired during any succeeding Exploration period (s).as the
case may be.

in case CONTRACTOR surrenders its Exploration rights under
this Agreement as set forth above before or at the end of the

third c3tdy year of the initial Exploration period, having expended
less than the te.al sum of five million (5,000,000) U.S. Dollars, on
Exploration or in the event at the end of the three (3) years.of the
initial Exploration period. CONTRACTOR has expended less than
said sum in the Area, an amount equal to the difference between
the said five million (5.000.000) U.S. Dollars and the amount
actually spent on Exploration shall be paid by CONTRACTOR to
EGPC at the time of surrendering or within three (3) months from
the end of the third (3rd) year of the initial Exploration period. as
the case may be. Any expenditure deficiency by CONTRACTOR
at the end of any additional period for the reasons above noted
shall similarly result in a payment by CONTRACTOR to EGPC of
such deficiency. Provided this Agreement is still in force as to
CONTRACTOR, CONTRACTOR shafli be entitled to recover any
such payments as Exploration expenditure in the manner

provided for under Article VIl in the event of Commercial
Production.

Without prejudice to Article Ill (b), in case no Commercial Oil
Discovery is established or no notice of Commercial Gas
Discovery is given by the end of the eighth (8th) year, as may be
extended pursuant to Article V (a) or in case CONTRACTOR
surrenders the Area, under this Agreement prior to such time,
EGPC shall not bear any of the aforesaid expenses spent by
CONTRACTOR. og, oY gB

if F op te la

(c)

ay
r

At least four (4) months prior to the beginning of each Financial

Year or at such other times as may” mutually be~ agreed. PAY ene os.

EGPC. and CONTRACTOR. CONTRACTOR shall prepare an
Exploration Work Program and Budget forthe Area setting forth

the Exploration operations which CONTRACTOR proposes to
carry out during the ensuing Year.

The Exploration Work Program and Budget shall be reviewed by
a joint committee to be established by EGPC and CONTRACTOR
after the Effective Date of this Agreement. This Committee,
hereinafter referred to as the "Exploration Advisory Committee",
shall consist of six (6) members, three (3) of whom shall be
appointed by EGPC and three (3) by CONTRACTOR. The
Chairman of the Exploration Advisory Committee shall be
designated by EGPC from among the members appointed by it.
The Exploration Advisory Committee shall review and give such
advice as itdeems appropriate with respect to the proposed Work
Program and Budget. Following review by the Exploration
Advisory Committee, CONTRACTOR shall make such revisions as
CONTRACTOR deems appropriate and submit the Exploration
Work Program and Budget to EGPC for its approval.

Following such approval. it is further agreed that:

(i) CONTRACTOR shall not substantially revise or modify said
Work Program and Budget nor reduce the approved
budgeted expenditure without the approval of EGPC;

(ii) in the event of emergencies involving danger of loss of lives
or property, CONTRACTOR may expend such additional
unbudgeted amounts as may be required to alleviate such
danger. Such expenditure shall be considered in ail aspects
as Exploration expenditure and shall be recovered pursuant
to the provisions of Article VII.

CONTBACTOR shall advance all necessary funds for all

& “gp 3S

yf 7 oe aa . ~

ce)

(f)

dur

materials. equipment. supplies. personnet administration and
operations pursuant io the Expicration- Work Program. sand. Budget.
and EGPC shall not be responsible to bear or repay any of the
aforesaid costs.

CONTRACTOR shail be responsible for the preparation and
performance of the Exploration Work Program which shall be

implemented in a workmanlike manner and consistent with good
industry practices.

Except as is appropriate for the processing of data, specialized
laboratory engineering and development studies thereon, to be
made in specialized centers outside A.R.E.. all geological and
geophysical studies as well as any other studies related to the
performance of this Agreement. shall be made in the A.R.E.

CONTRACTOR shall entrust the management of Exploration
operations in the A.R.E. to its technically competent General
Manager and Deputy General Manager. The names of such
Manager and Deputy General Manager shall, upon appointment.
be forthwith notified to the GOVERNMENT and to EGPC. The
General Manager and, in his absence, the Deputy General
Manager shall be entrusted by CONTRACTOR with sufficient
powers to carry out immediately all lawful written directions given
to them by the GOVERNMENT or its representative under the
terms of this Agreement. All lawful regulations issued or hereafter
to be issued which are applicable hereunder and not in conflict
with this Agreement shall apply to CONTRACTOR.

CONTRACTOR shall supply EGPC, within thirty (30) days from
the end of each calendar quarter, with a Statement of Exploration
activity showing costs incurred by CONTRACTOR during such
quarter. CONTRACTOR's records and necessary supporting
documents shall be- available for inspection by EGPC at any time
feaular working hours for three (3) months from the date of

Wm

receiving each statement.

Within the three (3) months from the date of receiving such
Statement. EGPC shall advise CONTRACTOR in writing if it
considers:

(1) that the record of costs is not correct;

(2) that the casts of goods or services supplied are notin line :
with the international market prices for goods or services of |
similar quality supplied on similar terms ‘prevailing at the
time such goods or services were supplied, provided
however, that purchases made and services performed
within the A.R.E. shall be subject to Article XXVEE

(3) that the condition of the materials furnished by
CONTRACTOR does not tally with their prices; or

(4) that the costs incurred are not reasonably required for
operations.

CONTRACTOR shall confer with EGPC in connection with the
problem thus presented, and the parties shall attempt to reach a
settlement which is mutually satisfactory.

Any reimbursement due to EGPC out of the Cost Recovery
Petroleum as a result of reaching agreement or of an arbitral
award shall be promptly made in cash to EGPC, plus simple
interest at LIBOR plus two and half percent (2.5 %) per annum
from the date on which the disputed amount(s) would have been
paid to EGPC according to Article Vil (a) (2) and Annex "E" (i.e.;
the date of rendition of the relevant Cost Recovery Statement) to
the date of payment. The LIBOR rate applicable shail be the
average of the figure or figures published by the Financial Times
representing the mid-point of the rates (bid and ask) applicable
. to one month U.$.Dollars deposits in the London Interbank

z “GD SS.
fF 20 vy, -23- /

¢

(h)

Eurocurrency Market on each fifteenth (15th) day of each month

occurring: oetween the-date-on.wkich. the disputed amount(s),

would have been paid to EGPC and the date on which: it is
settied.

lf the LIBOR rate is available on any fifteenth (15th) day but is
not published in the Financial Times in respect of such day for
any reason. the LIBOR rate chosen shall be that offered by
Citibank N.A. to other leading banks in the London Interbank
Eurocurrency Market for one month U.S. Dollar deposits.

if such fifteenth (15th) day is not a day on which LIBOR rates are
quoted In the London interbank Eurocurrency Market. the LIBOR
rate to be used shall be that quoted on the next following day on
which such rates are quoted.

\f within the time limit of the three (3) month period provided for
in this paragraph, EGPC has not advised CONTRACTOR of its
objection to any Statement, such Statement shall be considered
as approved.

CONTRACTOR shall supply all funds necessary for its operations
in the A.R.E. under this Agreement in freely convertible currency
from abroad. CONTRACTOR shall have the right to freely
purchase Egyptian currency in the amounts necessary for its
operations in the A.R.E. from any bank or entity authorized by the
GOVERNMENT to conduct foreign currency exchanges.

EGPC is authorized to advance to CONTRACTOR the Egyptian
currency required for the operations under this Agreement
against receiving from CONTRACTOR an equivalent amount of
U.S. Dollars at the official A.R.E. rate of exchange. Such amount

fe . . Oo o>
if a y
| | OK

24 /

fa)

Sotlars snail ce ceposned in an 2GPC account adroaa
. correspaadent.. bank..od.the. National, Bank of Egypt. Cairo.
Withdrawals from said account shall be used for financing

mu
ith

EGPC's and its Affiliated Companies foreign currency

requirements subject to the approval of the Minister of
Petroleum,

ARTICLE V

MANDATORY AND VOLUNTARY RELINQUISHMENTS

MANDATORY:

At the end of the third (3% year after the Effective Date hereof,
CONTRACTOR shall relinquish to the GOVERNMENT a total of
iwenty five percent (25%) of the original Area not then converted
to a Development Lease or leases. Such relinquishment shall be
in units of whole Exploration Blocks or parts of Exploration
Blocks not converted to Development Leases so as to enable the
relinquishment requirements to be precisely fulfilled.

At the end of the sixth (6M) year after the Effective Date hereof,
CONTRACTOR shall relinquish to the GOVERNMENT an
additional twenty-five percent (25%) of the original Area not then
converted to a Development Lease or Leases. Such
relinquishment shall be in units of whole Exploration Blocks or
parts of Exploration Blocks not converted to Development Leases

so as to enabie the relinquishment requirements to be precisely
fulfilled.

Without prejudice to Articles lil and XX and the last three
paragraphs of this Article V (a), at the end of the eighth cathy year
of the Exploration’ period, CONTRACTOR $ shail relinquish

N

ee re wD . SS.
alt 2p oe we e o &

(b)

the remainder of the Area not then converted to a Development
Lease or Leases. o

It is understood that at the time of any relinquishment the areas
to be converted into Development Leases and which are
submitted to the Minister of Petroleum for his approval
according to Article ill (d) shall, subject to such approval, be
deemed converted to Development Leases. .

CONTRACTOR shall not be required to relinquish any
Exploration Block or Blocks on which a Commercial Oil or Gas
Well is discovered before the period of time referred to in Article
ill (c) given to CONTRACTOR to determine whether such Well is
a Commercial Discovery worthy of Development or to relinquish
an Exploration Block in respect of which a notice of Commercial
Gas Discovery has been given to EGPC subject to EGPC's right
to agree on the existence ofa Commercial Discovery pursuant to
Article IH (c), and without prejudice to the requirements of Article
tH (e).

In the event at the end of the initial Exploration period or either
of the two successive extensions of the initial Exploration period,
a well is actually drilling or testing, CONTRACTOR shall be
allowed up to six (6) months to enable it to discover a
Commercial Oil or Gas Well or to establish a Commercial
Discovery, as the case may be. However, any such extension of
up to six (6) months shall reduce the length of the next
succeeding Exploration Period, as applicable, by that amount.

VOLUNTARY:

CONTRACTOR may, voluntarily, during any period relinquish all
or any part of the Area in whole Exploration Blocks or parts of
- : : : A

AO og “26- oe “SS:

( i

Exploration Blocks provided that at the time of such voluntary

rejinquishment” its~ Exploration cbtigations- wader. Article JY. (by...

have been satisfied for such period.

Any relinquishments hereunder shall be credited toward the
mandatory provisions of Article V (a) above.

Following Commercial Discovery, EGPC and CONTRACTOR shall
mutually agree upon any area to be relinquished thereafter,
except for the relinquishment provided for above at the end of
the total Exploration period.

ARTICLE VI
OPERATIONS AFTER COMMERCIAL DISCOVERY

On Commercial Discovery, EGPC and CONTRACTOR shail form in
the A.R.E. an operating company pursuant to Article Vi (b) and
Annex (D) (hereinafter referred to as "Operating Company")
which company shail be named by mutual agreement between
EGPC and CONTRACTOR and such name shall be subject to the
approval of the Minister of Petroleum. Said company shail be a
private sector company. Operating Company shali be subject to
the laws and regulations in force in the A.R.E. to the extent that
such laws and regulations are not inconsistent with the

provisions of this Agreement or the Charter of Operating
Company. .

However, Operating Company and CONTRACTOR shall, for the
purpose of this Agreement, be exempted from the following laws
and regulations as now or hereafter amended or substituted:

- Law No. 48 of 1978, on the employee regulations of public
sector companies;

ce AB Bh SS
if Y oe -27- ' ;>
(b)

- Law No. 159 of 1981. promuigating the law on joint stock
vompanies

pattaership limited... by.. shares...and., limited

liability companies; :

- Law No. 97 of 1983 promulgating the Jaw concerning public
sector organizations and companies; :

- Law No. 203 of 1991 promulgating the law on public
business sector companies: and

- Law No. 38 of 1994, organizing dealings in foreign
currencies.

The Charter of Operating Company is hereto attached as Annex
“Dp”, Within thirty (30) days after the date of Commercial Oil
Discovery or within thirty (30) days after signature of a Gas Sales
Agreement or commencement of a scheme to dispose of Gas
(uniess otherwise agreed upon by EGPC and CONTRACTOR), the
Charter shall take effect and Operating Company shail
automatically come into existence without any further procedures.
The Exploration Advisory Committee shall be dissolved forthwith
upon the coming into existence of the Operating Company.

Ninety (90) days after the date Operating Company comes into
existence in accordance with paragraph (b) above, it shail
prepare a Work Program and Budget for further Exploration and
Development for the remainder of the year in which the
Commercial Discovery is made; and not later than four (4) months
before the end of the current Financial Year (or such ‘other date as
may be agreed upon by EGPC and CONTRACTOR) and four {4)
months preceding the commencement of each succeeding
Financial Year thereafter (or such other date as may be agreed
upon by EGPC and CONTRACTOR), Operating Company shall
prepare an annual Production Schedule, Work Program and
Budget for further Exploration and Development for the

succeeding Financial Year. The Production Schedule, Work.

Program and Budget shall be submitted to the Board of Directors

for approval. Ee SS w

fa

‘eH DR “38 if

(f)

fe)

4 DR G ae wy ©

laa

{io jater than the twentietn .20th) Gay oT eacn montn. Dperating
Company-akall. furnish to. CONTRACTOR a written estimate_of its—
total cash requirements for expenditure for the first half and the
second half of the succeeding month expressed in U.S. Dollars
having regard to the approved Budget. Such estimate shall take
into consideration any cash expected to be on hand at month
end.

Payment for the appropriate period of such month shall be made
to the correspondent bank designated in paragraph (e) below on
the first (1st) day and fifteenth (1Sth) day respectively, or the next
following business day, if such day is not a business day.

Operating Company is authorized to keep at its own disposal
abroad in an account opened with a correspondent bank of the
National Bank of Egypt. Cairo. the foreign junds advanced by
CONTRACTOR. Withdrawals from said account shall be used for
payment for goods and services acquired abroad and for
transferring to a local bank in the A.R.E. the required amount to
meet the expenditures in Egyptian Pounds for Operating
Company in connection with jts activities under this Agreement.

Within sixty (60) days after the end of each Financial Year,
Operating Company shail submit to the appropriate exchange
control authorities in the A.R.E. a statement, duly certified by a
recognized firm of auditors, showing the funds credited to that
account, the disbursements made out of that account and the
balance outstanding at the end of the Year.

{f and for as long during the period of production operations
there exists an excess capacity in facilities which can not during
the period of such excess be used by the Operating Company,
EGPC and CONTRACTOR will consult together to find a mutuaily
agreed formula whereby EGPC may use the excess capacity if it
so desires without any unreasonable financial or unreasonable
operational disadvantage to the CONTRACTOR. | :

ARTICLE VII

RECOVERY OF COSTS AND EXPENSES AND
PRODUCTION SHARING

. COST RECOVERY PETROLEUM:

Subject to the auditing provisions under this Agreement.
CONTRACTOR shall recover quarterly all costs, expenses and
expenditures in respect of all the Exploration, Development and
related operations under this Agreement to the extent and out of
thirty percent (30%) of all Petroleum produced and saved from
all Development Leases within the Area hereunder and not used
in Petroleum operations. Such Petroleum is hereinafter referred
to as “Cost Recovery Petroleum".

For the purpose of determining the classification of all costs,
expenses and expenditures for their recovery, the following
terms shall apply:

4. "Exploration Expenditures” shall mean all costs and
expenses for Exploration and the related portion of indirect
expenses and overheads.

2. "Development Expenditures" shali mean all, costs and
expenses for Development (with the exception of Operating
Expenses) ,and the related portion of indirect expenses and
overheads.

3. “Operating Expenses" shall mean all costs, expenses and
expenditures made after initial Commercial Production,
which costs, expenses and expenditures are not normally
depreciable. Rane

z iy

However, Operating Expenses snail inciuge workover, repair

and maintenance” of assets but-shal--nos. include... any. of. the...

following: sidetracking, redrilling and changing of the status of a
well, replacement of assets or part of, an asset. additions.

improvements, renewals or major overhauling that extend the life
of the asset.

Exploration Expenditures. Development Expenditures and
Operating Expenses shall be recovered from Cost Recovery
Petroleum in the following manner:-

(i) Exploration Expenditures, including those accumulated prior
to the commencement of initial Commercial Production.
which for the purposes of this Agreement shall mean the
date on which the first regular shipment of Crude Oil or the
first deliveries of Gas are made, shall be recoverable at the
rate of twenty-five percent (25 %) per annum starting either
in the Tax Year in which such expenditures are incurred and
paid or the Tax Year in which initial Commercial Production
commences, whichever is the later date.

(ii) Development Expenditures, including those accumulated
prior to the commencement of initial Commercial Production
which for the purposes of this Agreement shali mean the
date on which the first regular shipment of Crude Oil or the
first deliveries of Gas are made, shail be recoverable at
the rate of twenty-five percent (25 %) per annum starting
either in. the Tax Year in which such expenditures are
incurred and paid or the Tax Year in which initial
Commercial Production commences, whichever is the later
date.

(iii) Operating Expenses, incurred and paid after the date of
initial Commercial Production, which for the purposes of this
“Agreement shall mean the date on which the first regular

f ba OR 3t ee RK >

shipment of Crude Oil or the first deliveries of Gas are

made, shall ‘be tecoverabieeither- in-the. Tax-Year.inowhichew....

such costs and expenses are incurred and paid or the Tax
Year in which initial Commercial Production occurs.
whichever is the later date.

(iv) To the extent that. in a Tax Year, costs, expenses oF
expenditures recoverable per paragraphs (i), (ii) and (iif)
preceding, exceed the value of all Cost Recovery Petroleum
for such Tax Year, the excess shall be carried forward for
recovery in the next succeeding Tax Year(s) until fully
recovefed, but in no case after the termination of this
Agreement, as to CONTRACTOR.

(v) The recovery of costs and expenses, based upon the rates
referred to above, shail be allocated to each quarter
proportionately (one fourth to each quarter). However. any
recoverable costs and expenses not recovered in one
quarter as thus allocated, shall be carried forward for
recovery in the next quarter.

Except as provided in Article VH (a) (3) and Article Vil (e) (1),
CONTRACTOR shall each quarter be entitled to take and own all
Cost Recovery Petroleum, which shail be taken and disposed of
in the manner determined pursuant to Article Vil (e). To the
extent that the value of ail Cost Recovery Petroleum (as
determined in Article Vil (c)) exceeds the actual recoverable
costs and expenditures, including any carry forward under
Article VII fa) (1) (iv), to be recovered in that quarter, then the
value of such Excess Cost Recovery Petroleum shall be split as:
Seventy percent (70%) for EGPC and thirty percent (30%) for
CONTRACTOR and EGPC’s” share shall be paid by
CONTRACTOR to EGPC either (i) in cash in the manner set forth
in Article IV of the Accounting Procedure contained in Annex "E”
or (ii) in kind in accordance with Article vit{a) (3).

/

w

(b)

Ninety (yoy"days prior to-the-commencement.oteach, Calendar,
Year EGPC shail be entitled to elect by notice in writing to
CONTRACTOR to require payment of up to one hundred percent
(100%) of EGPC’s share of Excess Cost Recovery Petroleum in
kind. Such payment will be in Crude Oil from the Area F.O.B.
export terminal or other agreed delivery point provided that the
amount of Crude Oil taken by EGPC in kind ina quarter shall not
exceed the value of Cost Recovery Crude Oil actually taken and
separately disposed of by CONTRACTOR from the Area during
the previous quarter. If EGPC's entitlement to receive payment of
its share 6f Excess Cost Recovery Petroleum in kind is limited
by the foregoing provision. the balance of such entitlement shail

be paid in cash.

Production Sharing

4. The remaining seventy percent (70%) of the Petroleum shall

be divided between EGPC and CONTRACTOR according to
the following shares: Such shares shall be taken and

disposed of pursuant to Article Vil (e}:

Crude Oil
Crude Oil produced and saved EGPC CONTRACTOR
under this Agreement and not used SHARE SHARE

in Petroleum operations. Barrels per
day (BOPD) (quarterly average).

That portion or increment (seventy (thirty
up to 5,000 BOPD. percent) percent)

(70 %) (30 %)}
That portion or increment in (seventy-two (twenty- seven
excess of 5,000 BOPD and & half percent) & half percent)
up to 10,000 BOPD (72.5 %) (27.5 %)
7 a & Py

{ PR cr 7

ae . I

EGPC CONTRACTOR
SHARE SHARE
That portion or increment in (seventy: five , (twenty-five
excess of 10,000 BOPD and percent) — percent)
up to 15,000 BOPD (75 %) (25 %)
That portion or increment in (seventy-seven (twenty- two
excess of 15,000 BOPD and & half percent) & half percent)
up to 25,000 BOPD (77.5 %) (22.5 %)
That portion or increment in (eighty (twenty
excess of 25,000 BOPD and percent) percent)
up to 50,000 BOPD (80 %) (20 %)
That portion or increment in (eighty-two (seventeen
excess of 50,000 BOPD and & half percent) & half percent)
up to 100,000 BOPD (82.5 %) (17.5 %)
That portion or increment in {eighty -five (fifteen
excess of 100,000 BOPD percent) percent)
(85 %) (15 %)

(ii) Gas and LPG:

Gas and LPG produced and saved under this Agreement and not
used in petroleum operations Barrels oil equivalent per day
(BOEPD) (Quarterly average)

EGPC CONTRACTOR
SHARE SHARE

That portion or increment up to sixty-five thirty-five
5000 BOEPD percent percent

ia (65%) (35%)
That portion or increment seventy thirty
in excess of 5000 BOEPD percent percent
and up to 10,000 BOEPD (70%) (30%)
That portion or increment seventy-five twenty-five
in excess of 10,000 BOEPD percent percent
and up to 15,000 BOEPD (75%) (25%)

os. ° gS

eeepc... ..... ,. CONTRACTOR
SHARE SHARE
That portion or increment eighty twenty
in excess of 15.000 BOEPD percent percent
and up to 25.000 BOEFD (80%) (20%)
That portion or increment eighty-five fifteen
in excess of 25,000 BOEPD percent percent
(85%) (15%)

After the end of each contractual year during the term of any Gas
Sales Agreement entered into pursuant to Article VH (e), EGPC
and CONTRACTOR (as sellers) shall render to EGPC (as buyer) a
statement for an amount of Gas. if any, equal to the amount by
which the quantity of Gas of which EGPC (as buyer) has taken
delivery falls below seventy five percent (75%) of the Contract
quantities of Gas as established by the applicable Gas Sales
Agreement (the "Shorttali"}, provided the Gas is available. Within
sixty (60) days of receipt of the statement, EGPC (as buyer)
shall pay EGPC and CONTRACTOR (as sellers) for the
amount of the Shortfall, if any. The Shortfall shall be included in
EGPC's and CONTRACTOR's entitlement to Gas pursuant to
Article Vil (a) and Article Vii (b) in the fourth (4th) quarter of such
contractual year.

Quantities of Gag not taken but to be paid for shall be recorded in

a separate “Take-or-Pay” account. Quantities of Gas ("Make Up

Gas") which are delivered in subsequent years in excess of
seventy five percent (75%) of the contract quantities of Gas as
established by the applicable Gas Sales Agreement, shail be set
against and reduce quantities of Gas in the (“Take-or-Pay”)
account to the extent thereof and, to that extent, no payment shall
be due in respect of'such Gas. Such Make Up Gas shall. not be

_.included in CONTRACTOR's entitlement to Gas pursuant to Articte

My F np -35- & Ro SS:

és
VI (a) and Article VII (b). CONTRACTOR shall have no rights to
such” Make Up Gas” .
The percentages set forth in Article Vi (a) hereinabove and ‘this
Article Vil (b) in respect of LPG produced from a plant constructed
and operated by or on behalf of EGPC and CONTRACTOR shall
apply to all LPG available for delivery.

(c) VALUATION OF PETROLEUM:

1. Crude Ol:

(i) The Cost Recovery Crude Oil to which CONTRACTOR is
entitled hereunder shall be valued by EGPC and
CONTRACTOR at “Market Price” for each calendar quarter.

(i)"Market Price" shall mean the weighted average prices
realized from sales by EGPC or CONTRACTOR during the
quarter, whichever is higher, provided that the sales to be
used in arriving at the weighted average(s) shall be sales of
comparable quantities on comparable credit terms in freely
convertible currency from F.0.B. point of export sales to non-
affiliated companies at arm's length under all Crude Oil sales
contracts then in effect, but excluding Crude Oil sales
contracts involving barter and,

(1) Sales, whether direct or indirect, through ‘prokers or
otherwise, of EGPC or CONTRACTOR to any Affiliated
Company.

(2) Sales invoiving a quid pro quo other than payment in a
freely convertible currency or motivated in whole or in part
by considerations other than the usual economic incentives
for commercial arm's length crude oil sales.

. iz : : » SS: Qo
26 /

Spd
,iiij It is understood that in the case ot C.1.F. sales, appropriate
deductions snali be ‘made for transport-and-insurance. charges...
to calculate the F.0.B. point of export price: and always taking
into account the appropriate adjustment for quality of Crude
Oil. freight advantage or disadvantage of port of loading and
other appropriate adjustments. Market Price shall be
determined separately for each Crude Oil or Crude Oi! mix,
and for each port of loading.

(iv) Hf during any calendar quarter, there are no’ such sales by
EGPC and/or CONTRACTOR under the Crude Oil sales
contracts in effect, EGPC and CONTRACTOR — shall mutuaily
agree upon the Market Price of the barrel of Crude Oil to be
used for such quarter. and shall be guided by all relevant and
available evidence including current prices in freely
convertible currency of leading crude oils produced by major
olf producing countries (in the Arabian Gulf or the
Mediterranean Area), which are regularly sold in the open
market according to actual sales contracts terms but excluding

paper sales and sales promises where no crude oil is
delivered, to the extent that such sales are effected under such
terms and conditions (excluding the price) not significantly
different from those under which the crude oil to be valued,
was sold, and always taking into consideration appropriate
adjustments for crude oil quality, freight advantage or
disadvantage of port of loading and other appropriate
adjustments, as the case may be, for differences in gravity,
sulphur, and ‘other factors generally recognized by sellers and
purchasers, as reflected in crude prices, transportation ninety
(90) days insurance premiums, unusual fees borne by the
seller, and for credit terms in excess of sixty (60) days, and the
cost of loans or guarantees granted for the benefit of the
sellers at prevailing,interest rates.

1 pk . SSA" | a)
2 ; f

-37- ‘

AD

it is the intent of the Parties that the value of the Cost

Hecovery “Crude Oitshalt reflect the-prevailing- market. price. for...

such Crude Oi.

If either EGPC or CONTRACTOR considers that the Market
Price as determined under sub-paragraph (ii) above does not
reflect the prevailing Market Price or in the event EGPC and
CONTRACTOR fail to agree on Market Price for any Crude Oil
produced under this Agreement for any quarter within fifteen
(15) days after the end thereof, any party © may elect at
any time thereafter to submit to a single arbitrator the
question, what single price per barrel, in the arbitrator's
judgment, best represents for the pertinent quarter the Market
Price for the Crude Oil in question. The arbitrator shall make
his determination as soon as possible following the quarter in
question. His determination shall be final and binding upon all
the parties. The arbitrator shall be selected in the manner
described below.

in the event EGPC and CONTRACTOR fail to agree on the
arbitrator within thirty (30) days from the date any party
notifies the other that it has decided to submit the
determination of the Market Price to an arbitrator, such
arbitrator shall be chosen by the appointing authority
designated in accordance with Article XXIV (e), or such other
appointing authority with access to such expertise» as may be
agreed to between EGPC and CONTRACTOR, with regard to
the qualifications for arbitrators set forth below, upon written
application of one or both of EGPC and CONTRACTOR. Copies
of such application by one of them shall be promptly sent to
the other.

The arbitrator shall be as nearly as possible a person with an
established reputation in the international petrofeum industry
as an expert in pricing and marketing crude oil in international

commerce. eS ; i? Qo

oe D.

fF ce se

and CANADA.

The arbitrator snail not
not have diplomatic reiations™
REPUBLIC OF IRELAND? He
selection. employed by. or an

continuing or
the

Countries or the Organization

frequent basis

institute. Organization

Countries. or a consultant on

CONTRACTOR or an Affiliated

occasional consultation with

petroleum companies, with

organizations shall not be a ground for

may not have been, at any time
selection. an employee of any

effeeg’ é& pl vk

3
de

be a citizen of a country which does

with deittr th e~- KP Birny ditt LD Bree ne
may not_be, at the time of
arbitrator or consultant on a
to. the American Petroleum
of the Petroleum Exporting
of Arab Petroleum Exporting
a continuing basis to EGPC,
Company of either, but past
such companies, with other
or
He

during the two (2) years before

governmental agencies

disqualification.

petroleum company or of any

governmental agency or organization.

Should a selected person decline or be unable to

serve as

arbitrator or should the position of arbitrator fall vacant prior to

the decision called for. another

same manner provided in

person shail be chosen in the

this paragraph. EGPC and

CONTRACTOR shall share equally the expenses of the

arbitrator.

The arbitrator shall make his determin
the provisions of this paragraph,

ation in accordance with
based on the best evidence

available to him. He will review oi! sales contracts as well as
other sales data and information but shall be free to evaluate

the extent-to which any contracts, data or

information is

substantiated or pertinent. Representatives of EGPC and

CONTRACTOR © shall have

the right to consult with the

arbitrator and furnish him written materials provided the

arbitrator may impose reasonable limitations 0

EGPC and CONTRACTOR
arbitrator to the: fullest

-39-

HP on DY

r

n this right.

each shail cooperate with the
extent and each shall insure such
cooperation of its trading companies.

The arbitrator shall be

pe 2)
provided access to crude oii sales contracts and related data

and information which’ GPC and~ CONTRAGTOR..... on. thein...

trading companies are able to make available and which in the
judgment of the arbitrator might aid the arbitrator in making 4
valid determination. .

(vi) Pending Market Price agreement by EGPC and CONTRACTOR

or determination by the arbitrator, as applicable, the Market
Price agreed forthe quarter preceding the quarter in question
shall remain temporarily in effect. In the event ‘either EGPC or
CONTRACTOR should incur a loss by virtue of the temporary
continuation of the Market Price of the previous quarter, it shall
promptly be reimbursed such loss by the other party plus
simple interest at the LIBOR pius two and one - half percent
(2.5%) per annum rate provided for in Article !V (f) from the
date on which the disputed amount(s) should have been paid
to the date of payment.

Gas and LPG

(i) The Cost Recovery and Production Shares of Gas subject to a

Gas Sales Agreement between EGPC and CONTRACTOR {as
sellers) and EGPC (as buyer) entered into pursuant to Article vil
(e) shall be valued, delivered to and purchased by EGPC ata
price determined monthly according to the following formula:

PG = 0.85 X E XH
42.96 X 10 ®

Where:

PG = the value of the Gas in U.S. Dollars per thousand Standard
cubic feet (MSCF).

-F = a value in U.S. Dollars per metric ton of the crude oil of
_Guit of Suez Blend "FOB Ras Shukhelr" A.R.E- calculated by

. ees on
lf F on & ae - /
H

(ii) T
a

referring to ‘Platt's Oilgram Price Report" during 4 month
under: thevheading--'Sgot. Crude. Price Assessment. for. Suez
Blend". This value reflects the total averages of the
published !ow and high values for a Barrel during such
month divided by the number of days in such month for
which such values were quoted. The value per metric ton
shall be calculated on the basis of a conversion factor to

be agreed upon annually between EGPC and
CONTRACTOR.

= the number of British Thermal Units (BTU's) per thousand
standard’ cubic feet (MSCF) of the Gas, based on gross
calorific value.

In the event that the value of F cannot be determined because
Platt's Oilgram Price Report is not published at all during a
month, EGPC and CONTRACTOR shall meet and agree the value
of F by reference to other published sources. In the event that
there are no such published sources or if the value of F cannot
be determined pursuant to the foregoing for any other reason,
EGPC and CONTRACTOR shall meet and agree to a value of F.

Such evaluation of Gas under a formula providing for a fifteen
percent (15%) discount is based upon delivery at the delivery
point specified in Article ll and Article VI (e) 2 (ii) herinafter, and
is to enable EGPC to finance and maintain the portions of the
pipeline distribution system to be provided by EGPC.

he Cost Recovery and Production Shares of LPG produced from
plant constructed and operated by or on behalf of EGPC and

CONTRACTOR shall be separately valued for Propane and

B

utane at the outlet of such LPG pliant according to the following

formula (unless otherwise agreed between EGPC and
CONTRACTOR):

4

we

Y

1 fF SO" 9” OR
i

PR

ce
PLPG = 0.95 PR- (JX 0.85 X fa )

Where

PLPG

i

LPG price (separately determined for Propane
and Butane) in U.S. Qollars per metric ton.

PR = The average over a period of a month of the figures
representing the mid-point between the high and
low prices in U.S, Dollars per metric ton quoted in
“Platt's LPGaswire" during such month for Propane and
Butane FOB Ex-Ref/Stor. West Mediterranean

J = BTU's removed from the Gas stream by the LPG pliant
per metric ton of LPG produced.

F = the same value as F under sub-paragraph (i)
above.

In the event that Platt's LPGaswire is issued on certain day during
a month but not on others, the value of PR shall be calculated
using only those issues which are published during such month.
In the event that the value of PA can not be determined
because Platt's LPGaswire is not published at all during a month,
EGPC and CONTRACTOR shall meet and agree to the value of
PR by reference to other published sources. In the event that there
are no such other published sources or if the value of PR cannot
be determined . ‘pursuant to the foregoing for any other reason
EGPC and CONTRACTOR shail meet and agree to the value of PR
by reference to the value of LPG (Propane and Butane) delivered
FOB from the Mediterranean Area.

Such valuation of LPG js based upon delivery at the delivery point -

specified in Article VH (e) (2) (iii) hereinafter.
| 2

can)

tiv}

(d)

(e)

C

The prices of Gas ana LPG so caiculated shail appfy auring the

came. manth.

The Cost Recovery and Production Shares of Gas and LPG
disposed of by EGPC and CONTRACTOR “other than to EGPC
pursuant to Article Vil (e) hereinafter shall be valued at their
actual realized price.

FORECASTS:

Operating Company shall prepare (not less than ninety (90) days
prior to the beginning of each calendar semester following first
regular production) and furnish in writing to CONTRACTOR and
EGPC a forecast setting out a total quantity of Petroleum that
Operating Company estimates can be produced, saved and
transported hereunder during such calendar semester in
accordance with good oil and gas industry practices.

Operating Company shall endeavor to produce each calendar
semester the forecast quantity. The Crude Oil shall be run to
storage tanks or offshore loading facilities constructed,
maintained and operated according to Government Regulations,
by Operating Company in which said Crude Oil shall be metered
or otherwise measured for royalty, and other purposes required
by this Agreement. Gas shall be handled by Operating Company
in accordance with the provisions of Article Vil (e) -

DISPOSITION OF PETROLEUM:

(1) EGPC and CONTRACTOR shall have the right and the
obligation to separately take and freely export or otherwise
dispose of, currently ail of the Crude Oil te which each is
entitled under Article Vil (a) and Article VII (b). Subject to

retain aproag atl funas acquired by it incluging the proceeds
sconmthe-sale-ot.its.share of Petrgleum..

Notwithstanding anything to the _contrary under this
Agreement priority shail be given to meet the requirements
of the A.R.E. market from CONTRACTOR's share under
Article VIl (b) of the Crude Oil produced from the Area and
EGPC shall have the preferential right to purchase such
Crude Oil at a price to be determined pursuant to Article VI
(c). The amount of Crude Oil so purchased shail be a portion
of CONTRACTOR's share under Article Vil (b). Such amount
shall be proportional to CONTRACTOR's share of the total
production of crude oil from the concession areas in the
A.R.E. that are also subject to EGPC's preferential right to
purchase. The payment for such purchased amount shall be
made by EGPC in U.S. Dollars or in any other freely
convertible currency remittable by CONTRACTOR abroad.

It is agreed upon that EGPC shall notify CONTRACTOR, at
least forty-five (45) days prior to the beginning of the
Calendar Semester, of the amount to be purchased during
such semester under this Articie Vl {e) (1).

(2) With respect to Gas and LPG produced from the Area:

(i) Priority shall be given to meet the requirements of the
local market as determined by EGPC.

(ii) In the event that EGPC is to be the buyer of Gas, the
disposition of Gas to the local markets as indicated
above shall be by virtue of long term Gas Sales
Agreements to be entered into between EGPC and
CONTRACTOR {as seliersy-and EGPG (as buyer).

EGPC and CONTRACTOR (as sellers) shall have the
obligation to deliver Gas to the following point where

| WO me ek ‘is i

such Gas shall be metered for sales. royaity, and other
poses raquirad..by. this .. Agreement:

(a) In the event no LPG plant is constructed to
process such Gas, the delivery point shall be at
the flange connecting the Lease pipeline to the
nearest point on the National Gas Pipeline Grid
System as depicted in Annex “E" hereto, or as
otherwise agreed by EGPC and CONTRACTOR.

(b) In the event an LPG plant is constructed to
process such Gas, such Gas shall, for the
purposes of valuation and sales, be metered at
the infet to such LPG Plant. However.
notwithstanding the fact that the metering shall
take place at the LPG Plant inlet, CONTRACTOR
shall through the Operating Company build a
pipeline suitable for transport of the processed
Gas trom the LPG Plant outlet to the nearest point
on the National Gas Pipeline Grid System as
depicted in Annex “F" hereto, or as otherwise
agreed by EGPC and CONTRACTOR. Such
pipeline shall be owned in accordance with
Articte Vill (a) by EGPC, and its cost shall be
financed and recovered by CONTRACTOR as
Development Expenditures pursuant to Article VAL

(iti) EGPC and CONTRACTOR shail consult together to

determine whether to build an LPG plant for recovering
LPG from any Gas produced hereunder. In the event
EGPC and CONTRACTOR decide to build such a plant,
the plant shall, as is appropriate,be in the vicinity of the
point of delivery as determined in Article I and Article
Vil(e)}2(ii) above. The delivery of LPG for, royalty and
other purposes required by this Agreement shall be at

if F xe ae wh

(iv)

the outlet of the LPG plant. The costs of any such LPG
piant™-shait~be ~ -recovetable.. in. accordance, with the

provisions of this Agreement unless the Minister of
Petroleum agrees to accelerated recovery.

EGPC (as buyer) shall have the option to elect, by
ninety (90) days prior written notice to EGPC and
CONTRACTOR (as sellers), whether payment for the
Gas which is subject to a Gas Sales Agreement
between EGPC and CONTRACTOR {as sellers) and
EGPC (as buyer) and LPG produced from a plant
constructed and operated by or on behalf of EGPC
and CONTRACTOR, as valued in accordance with
Article VH (c), and to which CONTRACTOR is entitled
under the Cost Recovery and Production Sharing
provisions of Article Vil. shall be made 1) in cash or 2)
in kind.

Payments in cash shal! be made by EGPC (as buyer)
at intervals provided for in the relevant Gas Sales
Agreement in U.S.Dollars, remittable by CONTRACTOR
abroad.

Payments in kind shall be calculated by converting the
value of Gas and LPG to which CONTRACTOR is
entitled into equivalent barrels of Crude Oll to be taken
concurrently by CONTRACTOR from the Area, or to the
extent that such Crude Oil is insufficient, Crude Oil from
CONTRACTOR’ s other concession areas oF such other
areas as may be agreed. Such Crude Oij shall be
added to the Crude Oi! that CONTRACTOR is otherwise
entitled to lift under this Agreement. Such equivalent
barrels shalt be calculated on the basis of the
provisions of Article VII (c) relating to the valuation of
Cost Recovery | Crude Oil.

Some Se aly -

f DR F -46 on

e

Provided

(v)

(vi)

that:

(aa) Payment of the value of Gas and LPG shall
always be made in cash in U.S. Dollars
remittable by CONTRACTOR abroad to the extent
that there is insufficient Crude Oil available for
conversion as provided for above;

(bb) payment of the value of Gas and LPG shail
always be made in kind as provided for above to
the extent that payments in cash are not made by
EGPC.

Payments to CONTRACTOR (whether in cash or kind),
when related to CONTRACTOR's Cost Recovery
Petroleum, shall be inciuded in CONTRACTOR's
Statement of Recovery of Costs and of Cost Recovery
Petroleum referred to in Articie IV of Annex “E" of this
Agreement.

Should EGPC (as buyer) fail to enter into a long-term
Gas Sales Agreement with EGPC and CONTRACTOR
(as sellers) within five (5) years (unless otherwise
agreed) from a notice of Commercial Gas Discovery
pursuant to Article Ill, EGPC and CONTRACTOR shall
have the right to take and freely dispose of the quantity
of Gas and LPG in respect of which the notice of
Commercial Discovery is given by exporting such Gas
and LPG.

The proceeds of sale of CONTRACTOR's share of Gas
and LPG disposed of pursuant to the above sub-
paragraph (v) may be freely remitted or retained abroad
by CONTRACTOR.

yf OME

(vii) In the event EGPC and CONTRACTOR agree to accept
new Gas* anc LP@-nroducers~ to-join. in. an.,.angaing.... boos
export project. such producers shail have to contribute
a fair and equitable share of the: investment made.

(viii)(aa) Upon the expiration of the five (5) year period
referred to in Article VI! (e) (2) (¥) above.
CONTRACTOR shail have the obligation to exert
its reasonable efforts to find an export market for
Gas reserves. °

(Bb) In the event at the end of the five (5) year period
referred to under Article Vil (e) (2)
(v)above. CONTRACTOR and EGPC have not
entered into a Gas Sales Agreement.
CONTRACTOR shall retain its rights to such Gas
reserves fora further period of up to seven (7)
years, subject to Article Vil (e) (2) (viii) (cc)
below. during which period EGPC shall attempt to
find a market for the Gas reserves.

(cc) In the event that CONTRACTOR is not exporting
the Gas and CONTRACTOR has not entered into a
Gas Sales Agreement pursuant to Article Vil (e)
(2) prior to the expiry of twelve (12) years from
CONTRACTOR’s notice of Commercial Gas
Discovery, CONTRACTOR shali surrender the Gas
"reserves in respect of which such notice has been
given. It being understood that CONTRACTOR
shall, at any time prior to the expiry of such twelve
(12) year period, surrender the Gas reserves, if
CONTRACTOR is not exporting the Gas and
CONTRACTOR does not accept an offer of a Gas
Sales Agreement from EGPC within six (6) months
from the date such offer is made eS that the

ff e © Up?

Gas Sales Agreement offered to CONTRACTOR
shai taker into consideration. the.celauant. technical...
and economic factors to enable a commercial
contract including :

- A sufficient delivery rate.
- Delivery pressure to enter the National Gas
Pipeline Grid System at the point of delivery.
- Delivered Gas quality specifications not more
stringent than those imposed or required for the
Naitonal Gas Pipeline Grid System.
- The Gas prices as specified in this Agreement.
(ix) CONTRACTOR shall not be obligated to surrender a
Development Lease based on 4a Commercial Gas
Discovery, if Crude Oil has been discovered in commercial

quantities in the same Development Lease and vice versa.
Operations:

lf following the reversion to EGPC of any rights to Crude Oil
hereunder, CONTRACTOR retains rights to Gas in the same
Development Lease, or if, following surrender of rights to Gas
hereunder, CONTRACTOR retains rights to Crude Oilin the same
Development Lease, operations to explore for or exploit the
Petroleum,the rights to which have reverted or been surrendered
(Oil or Gas as the case may be) may only be carried out by
Operating Company which shall act on behalf of EGPC alone,
unless CONTRACTOR and EGPC agree otherwise.

(g) Tanker Scheduling:

At a reasonable time prior to the commencement of Commercial
Production EGPC and CONTRACTOR shall meet and agree upon
a procedure for scheduling tanker liftings from the agreed upon
point of export: ss

aes & w f
r : /

“| Y op. 48.

(a)

ARTICLE Vil
TLE TO" ASSETS” ~

EGPC shall become the owner of all CONTRACTOR acquired and

owned assets which assets were charged to Cost Recovery by

CONTRACTOR in connection with the operations carried out by

CONTRACTOR or Operating Company in accordance with the

following:

(1) Land shall become the property of EGPC as soon as it is
purchased.

(2) Title to fixed and moveable assets shall be transferred
automatically and gradually from CONTRACTOR to EGPC as
they become subject to recovery in accordance with the
provisions of Article Vil; however the full title to fixed and
movable assets shall be transferred automatically from
CONTRACTOR to EGPC when its total cost has been recovered
by CONTRACTOR in accordance with the provisions of Article
Vil or at the time of termination of this Agreement with respect
to all assets chargeable to the operations whether recovered
or not, whichever first occurs.

The book value of the assets created during each calendar
quarter shali be communicated by CONTRACTOR to EGPC or by
Operating Company to EGPC and CONTRACTOR within thirty (30)
days of the end of each quarter.

(b) During the term of this Agreement and the renewal period EGPC,

CONTRACTOR and Operating Company are entitled to the full
use and enjoyment of all fixed and movable assets referred to
above in connection with operations hereunder or under any
other Petroleum concession agreement entered into by the
Parties. Proper accounting adjustment shail be made.
CONTRACTOR and EGPC shail not dispose of the same. except

.. «With agreement of the other.

crt me A pe AE - 8
i (2 Pe. sow /

(c)

(a)

(b)

CONTRACTOR and-Geerating- Company- may. ireely.importinto. the...

A.R.E., use therein and freely export at the end of such use,
machinery and equipment which they either rent or lease in
accordance with good industry practices. including but not limited
to the lease of computer hardware and software.

ARTICLE 1X
BONUSES

CONTRACTOR shall pay to EGPC as a signature bonus the sum

of seven hundred and fifty thousand (750,000) U.S.Dollars on
the Effective Date.

CONTRACTOR shall pay to EGPC the sum of two million
(2,000,000) U.S. Dollars as a production bonus when the total
average daily production from the Area first reaches the rate of
twenty five thousand (25,000) Barreis per day for a period of
thirty (30) consecutive producing days. Payment will be made
within fifteen (15) days thereafter.

CONTRACTOR shail also pay to EGPC the additional sum of three
million (3,000,000) U.S. Dollars as a production bonus when the
total average daily production from the Area first reaches the
rate of fifty thousand (50,000) barrels per day for a period of thirty
(30) consecutive producing days. Payment will be made within
fifteen (15) days thereafter.

CONTRACTOR shall also pay to EGPC the additional sum of five
million (5,000,000) U.S. Dollars asa production bonus when the
total average daily production from the Area first reaches the
rate of one-hundred thousand (100,000) barrels per day for a
period of thirty (30) consecutive producing days. Payment will be
made within fifteen (15) days thereafter.

if p wh aa

PR -51-
* (@)

(f)

AIT tH® aiove “mentioned~bonuses- shall: in-no- avent be~ recovered...
by CONTRACTOR. .

In the event that EGPC elects to develop any part of the Area
pursuant to the sole risk provisions of Article Hl (c) (iv),
production from such sole risk area shall be considered for the
purposes of this Article IX only if CONTRACTOR exercises its

option to share in such production, and only from the initial date
of sharing. ,

Gas shall be taken into account for the purposes of determining
the total average daily production from the Area under Article 1X
(b-d} by converting daily Gas delivered into equivalent barreis of
daily Crude Oil production in accordance with the following
formula:

MSCF x H x 0.136 = equivalent barrels of Crude Oil

where
MSCF = one thousand Standard Cubic Feet of Gas.
H = the number of million British Thermal Units (BTU’s
per MSCF).
ARTICLE X

OFFICE AND SERVICE OF NOTICES

CONTRACTOR shail maintain an office in A.R.E. at which notices shall
be validly served.

The General Manager and Deputy General Manager shall be entrusted
by CONTRACTOR with sufficient power to carry out immediately all
local written directions given to them by the Government or its
representatives under the terms of this Agreement. AL lawful

-5 2+ Js
Cc

reguiations issued or hereafter to be issued which are applicable

hereunder and not in: conttict -with -this-Agreement- shall epply.ta.the..

duties and activities of the General Manager and Deputy General
Manager

All matters and notices shall be deemed to be validly served which are
delivered to the office of the General Manager or which are sent to
him by registered mail to CONTRACTOR's office in the A.R.E.

All matters and notices shall be deemed to be validly served which are
delivered to the office of the Chairman of EGPC or which are sent to
him by registered. mail at EGPC's main office in Cairo.

(b)

(e)

ARTICLE XI
SAVING OF PETROLEUM AND PREVENTION OF LOSS

Operating Company shali take all proper measures, according to
generally accepted methods in use in the oil and gas industry to
prevent loss or waste of Petroleum above or under the ground in
any form during drilling, producing, gathering, and distributing or
storage operations. The GOVERNMENT has the right to prevent
any operation on any well that it might reasonably expect would
result in loss or damage to the weil or the Oil or Gas field.

Upon completion of the drilling of a productive well, Operating
Company shall inform the GOVERNMENT or its representative of
the time when the well will be tested and the production rate
ascertained.

Except in instances where multiple producing formations in the
same well can only be produced economically through a single
tubing string, Petroleum shall not be produced from multiple oil
bearing zones through one string of tubing at the same time,

§3-

a
(e)

(f)

(a)

except with the prior approval of the GOVERNMENT or iis
representative: wRish-skall- not..be-- -unteasonably. withheld.

Operating Company shali record data regarding the quantities of
Petroleum and water produced monthly from each Development
Lease. Such data shall be sent to the GOVERNMENT or its
representative on the special forms provided for that purpose
within thirty (30) days after the data are obtained. Daily or weekly
statistics regarding the production from the Area shall be
available at all reasonable times for examination by authorized
representatives of the GOVERNMENT.

Daily drilling records and the graphic logs of wells must show the
quantity and type of cement and the amount of any other
materials used in the well for the purpose of protecting
Petroleum, gas bearing or fresh water strata.

Any substantial change of mechanical conditions of the well after
its completion shall be subject to the approval of the
representative of the GOVERNMENT.

ARTICLE Xi
CUSTOMS EXEMPTIONS

EGPC, CONTRACTOR, and Operating Company shail be
permitted to import and shall be exempted from customs duties,
any taxes, levies or fees (including fees imposed by Ministerial
Decisian No. 254 of 1993 issued by the Minister of Finance, as
now or hereafter amended or substituted) of any nature (except
where an actual service has been rendered to CONTRACTOR by
a competent authority), and from the importation rules with
respect to the importation of machinery, equipment, appliances,

materials, items, means of transport and transportation (the-

exemption from taxes and duties for cars shall oniy apply. to cars

_.to.be used in. operations), electric appliances, aif: conditioners

> 7 SS:
%f op ¥ se

(b)

(c)

for offices. field housing ana facilities. electronic appliances.
computer-hardware -and -softwere-- asuweil-as.spare... parts. required
for any of the imported items. ail subject to a duly approved
certificate issued by the responsible representative nominated by
EGPC for such purpese, which states that the imported items are
required for conducting the operations pursuant to this
Agreement . Such certificate shall be final and binding and shall
automatically result in the importation and the exemption without
any further approval, delay or procedure.

Machinery, equipment, appliances and means of transport and
transportation imported by EGPC's, CONTRACTOR's and
Operating Company's contractors and sub-contractors
temporarily engaged in any activity pursuant to the operations
which are the subject of this Agreement. shall be cleared under
the “Temporary Release System“ without payment of customs
duties, any taxes, levies or fees (including fees imposed by
Ministerial Decision No. 254 of 1993 issued by the Minister of
Finance. as now or hereafter amended or substituted) of any
nature (except where an actual service has been rendered to
CONTRACTOR by a competent authority), upon presentation of a
duly approved certificate issued by an EGPC responsible
representative nominated by EGPC for such purpose which
states, that the imported items are required for conducting the
operations pursuant to this Agreement. Items (excluding cars not
to be used in operations) set out in Article XII (a) imported by
EGPC's, CONTRACTOR's and Operating Company's contractors
and sub-contractors for the aforesaid operations, in order to be
installed or used permanently or consumed shall meet the
conditions for exemption set forth in Article XH (a) after being
duly certified by an EGPC responsible representative to be used
for conducting operations pursuant to this Agreement.

The expatriate employees af CONTRACTOR, Operating Company

any exemptions from customs auties and other ancillary taxes
and charges~ except. within. the. limits..of the. provisions of the laws
and regulations applicable in the A.R.E.. However. personal
household goods and furniture (including one (1) car) for each
expatriate employee of CONTRACTOR and/or Operating company
shall be cleared under the "Temporary Release System" (without
payment of any customs duties and other ancillary taxes) upon
presentation of a letter to the appropriate customs authorities by
CONTRACTOR or Operating Company approved by an EGPC
responsible representative that the imported items are imported
for the sole use of the expatriate employee and his family. and
that such imported items shall be re-exported outside the A.R.E.
upon the repatriation of the concerned expatriate employee.

Items imported into the A.R.E. whether exempt or not exempt
from customs duties and other ancillary taxes and charges
hereunder, may be exported by the importing party at any time
after obtaining EGPC's approval, which approval shail not be
unreasonably withheld, without any export duties, taxes or
charges or any taxes or charges from which such items have
been already exempt, being applicable. Such items may be sold
within the A.R.E. after obtaining the approval of EGPC which
approval shall not be unreasonably withheld, In this event, the
purchaser of such items shail pay all applicable customs duties
and other ancillary taxes and charges according to the condition
and value of such items and the tariff applicable on the date of
sale, unless such items have already been sold to an Affiliated
Company of CONTRACTOR, if any, or EGPC, having the same

“exemption, or untess title to such items (excluding cars not used

in operations) has passed to EGPC. In the event of any such sale
under this paragraph (d), the proceeds from such sale shail be
divided in the following manner:

CONTRACTOR shall, be entitled to reimbursement of its
unrecovered cost, if.any, in such items and the excess, if any,
shall be paid to EGPC. ;

= Sb
“| pp

(f)

la

The exemption provided for in Articie XI) (a). shall not apply to

any imported items when items~ of the--sameé-~ or substantially. the...

same -kind and quality are manufactured locally meeting
CONTRACTOR's and/or Operating Company's specifications for
quality and safety and are available for timely purchase and
delivery in the A.R.E. at a price not higher than ten percent (10%)
of the cost of the imported item, before customs duties but after
freight and insurance costs. if any, have been added.

CONTRACTOR, EGPC and their respective buyers shall have the
right to freely export the Petroleum produced from the Area
pursuant to this Agreement; no license shall be required, and
such petroleum shall be exempted from any customs duties, any
taxes. levies or any other imposts in respect of the export of
Petroleum hereunder.

ARTICLE XIll
BOOKS OF ACCOUNT : ACCOUNTING AND PAYMENTS

(a) EGPC, CONTRACTOR and Operating Company shail each

maintain at their business offices in the A.R.E. books of account,
in accordance with the Accounting Procedure in Annex "EB" and
accepted accounting practices generally used in the petroleum
industry, and such other books and records as may be necessary
to show the work performed under this Agreement, including the
amount and value of all Petroleum produced and saved
hereunder. CONTRACTOR and Operating Company shali keep
their books of account and accounting records in United States
Dollars.

Operating Company shalt furnish to the GOVERNMENT or its
representatives monthly returns showing the amount of
Petroleum produced and saved hereunder. Such returns shall be
prepared in the farm required by the GOVERNMENT, or its
representative -ant-shall-be-signed-by- the General .Manager or by

Poe see

(c)

(a)

Cc

ihe Deputy General Manager or a duly designated deputy and

delivered to-the- GOVERNMENT. onits representative, within ‘thirty
(30) days after the end of the month covered in the return.

The aforesaid books of account and other books and records
referred to above shall be available at all reasonable times for

inspection by duly authorized representatives of the
GOVERNMENT.

CONTRACTOR shall submit to EGPC a Profit and Loss Statement
of its Tax Year not later than four (4) months after the
commencement of the following Tax Year to show its net profit or

loss from the Petroleum operations under this Agreement for such
Tax Year.

CONTRACTOR shail at the same time submit a year-end Balance
Sheet for the same Tax Year to EGPC. The Balance Sheet and
financial statements shall be certified by an Egyptian certified
accounting firm.

ARTICLE XIV
RECORDS, REPORTS AND INSPECTION

CONTRACTOR and/or Operating Company shall prepare and, at
all times while this Agreement is in force, maintain accurate and
current records of its operations in the Area. CONTRACTOR
and/or Operating Company shall furnish the GOVERNMENT or its
representative, in conformity with applicable regulations or as
the GOVERNMENT or its representative may reasonably require
information and data concerning its operations under this
Agreement. Operating Company will perform the functions
indicated in this Article XIV in accordance with its respective role

as specified in Article VI.
SS & a) ia
PL

-5 8-

(pb)

(c)

(d)

(e)

CUNTHACTOR” andor Gperating-. Company.,,shall. save vand keep
for a reasonable period of time a representative portion ot each
sample of cores and cuttings taken from.drilling welis, to be
disposed of, or forwarded to the GOVERNMENT or its
representative in the manner directed by the GOVERNMENT. All
samples acquired by CONTRACTOR and/or Operating Company
for their own purposes shall be considered available for
inspection at any reasonable time by the GOVERNMENT or its
representatives. .

Unless otherwise agreed to by EGPC, in case of exporting any
rock samples outside A.R.E., sampies equivaient in size and
quality shall, before such exportation, be delivered to EGPC as
representative of the GOVERNMENT.

Originals of records can only be exported with the permission of
EGPC; provided, however, that magnetic tapes and any other data
which must be processed or analyzed outside the A.R.E. may be
exported if a monitor or a comparable record, if available, is
maintained in the A.R.E. and provided that such exports shal! be
repatriated to A.R.E. promptly following such processing or
analysis on the understanding that they belong to EGPC.

During the period CONTRACTOR is conducting the Exploration
operations, EGPC's duly authorized representatives or
employees shall have the right to full and complete access to the

_Area at all reasonable times with the right to observe the
“ operations being conducted and to inspect all assets, records

and data kept by CONTRACTOR. EGPC's representative, in
exercising its rights under the preceding sentence of this
paragraph (e), shall not interfere with CONTRACTOR'S
operations. CONTRACTOR shall provide EGPC with copies of any
and all data (including, but not limited to, geological and

... geophysical reports, logs and well surveys) information and

a . vy SS:
4 ba DQ Se e wg

/

interpretation of such data, ana other information in

COM

CONTRACTOR s-. possession... ...

For the purpose of obtaining new offers, the GOVERNMENT

and/or EGPC may, after the eighth (8'") year of the Exploration
period or the date of termination of this Agreement, whichever is
the earlier, show any other party uninterpreted basic geophysical
and geological data (such data to be not less than one (1) year
old unless CONTRACTOR agrees to a shorter period, which
agreement shall not be unreasonably withheld) ‘with respect to
the Area, provided that the GOVERNMENT and/or EGPC may at
any time show another party such data directly obtained over or
acquired from those parts of the Area which CONTRACTOR has
relinquished as long as such data is at least one (1) year old.

ARTICLE XV
RESPONSIBILITY FOR DAMAGES

CONTRACTOR shall entirely and solely be responsible in law toward
third parties for any damage caused by CONTRACTOR's Exploration
operations and shall indemnify the GOVERNMENT and/or EGPC
against all damages for which they may be held liable on account of
any such operations.

ARTICLE XVI .
PRIVILEGES OF GOVERNMENT REPRESENTATIVES

Duly authorized representatives of the GOVERNMENT shail have
access to the Area covered by this Agreement and to the Operations
conducted thereon. Such representatives may examine the books,
registers and records of EGPC, CONTRACTOR and Operating
Company and make a reasonable number of surveys, drawings and
tests for the purpose of enforcing this Agreement. They shall, for this

purpose, be entitled to make reasonable use of the machinery and
ae Se

' Fos a 2 a

=

C

instruments of CONTRACTOR or Operating Company on the condition
that no danger or impediment to- the-- operations... hereunder, shall arise
directly or indirectly from such use. Such representatives shali be
given reasonable assistance by the agents and employees of
CONTRACTOR or Operating Company so that none of the activities
shall endanger or hinder the safety or efficiency of the operations.
CONTRACTOR or Operating Company shail offer such representatives
all privileges and facilities accorded to its own employees in the field
and shail provide them, free of charge, the use of reasonable office
space and of adequately furnished housing while they are in the field
for the purpose of facilitating the objectives of this Article. Without
prejudice to Article XIV (e) any and ‘all information obtained by the
GOVERNMENT or its representatives under this Article XVI shali be
kept confidential with respect to the Area.

ARTICLE XVII

EMPLOYMENT RIGHTS AND TRAINING OF
ARAB REPUBLIC OF EGYPT PERSONNEL

(a) It is the desire of EGPC and CONTRACTOR that operations
hereunder be conducted in a business-like and efficient manner.

(1) The expatriate administrative, protessional and technical
personnel employed by CONTRACTOR or Qperating
Company and the personnel of its contractors for the
conduct of the operations hereunder, shall be granted a
residence as provided for in Law No. 89 of 1960 as
amended and Ministerial Order No. 280 of 1981 as
amended, and CONTRACTOR agrees that all immigration,
passport, visa and employment regulations of the A.R.E.,
shall be applicable to ali alien employees of CONTRACTOR
working in the A‘\R.E.

_— ss)
ad (2 ey QB RK

(0 28 -6t-

(b)

(c)

Co

62) A minimum cf twenty-five percent (25%) of the combined
salarties..and. wages..oLeach...of the expatriate administrative,
professional and technical personnel employed by
CONTRACTOR or Operating Company shail be paid monthly
in Egyptian Currency. ,

CONTRACTOR and Operating Company shail each select its
employees and determine the number thereof, to be used for
operations hereunder.

CONTRACTOR, shall after consultation with EGPC, prepare and
carry out specialized training programs for all its A.R.E.
employees engaged in operations hereunder with respect to
applicable aspects of the petroleum industry. CONTRACTOR and
Operating Company undertake to replace gradually their non-
executive expatriate staff by qualified nationals as they are
available.

During any of the Exploration phases, CONTRACTOR shall give
mutually agreed numbers of EGPC employees an opportunity to
attend and participate in CONTRACTOR's and CONTRACTOR's
Affiliated Companies training programs relating to Exploration
and Development operations. In the event that the total cost of
such programs is less than fifty thousand (50,000) United States
Dollars in any Financial Year during such period, CONTRACTOR
shail pay EGPC the amount of the shortfall within thirty (30) days
following the end of such Financial Year. However, EGPC shal!
have the right”that said amount (U.S.$50,000) allocated for
training, be paid directly to EGPC for such purpose.

. S
WO oe Pop A

r

-6 2+

(a)

(b)

(c)

ARTICLE XVII
LAWS AND REGULATIONS.

CONTRACTOR and Operating Company shall be subject to Law
No. 66 of 1953 (excluding Article 37 thereof) as amended by Law
No. 86 of 1956 and the regulations issued for the implementation
thereof, including the regulations for the safe and efficient
performance of operations carried out for the execution of this
Agreement and for the conservation of the petroleum resources
of the A.R.E. provided that no regulations, or modification or
interpretation ‘thereof, shail be contrary to or inconsistent with the
provisions of this Agreement.

Except as provided in Article Ill (g) for Income Taxes, EGPC,
CONTRACTOR and Operating Company shall be exempted from
all taxes and duties, whether imposed by the GOVERNMENT or
municipalities including among others, Sales Tax, Value Added
Tax and Taxes on the Exploration, Development, extracting,
producing, exporting or transporting of Petroleum and LPG as
well as any and all withholding taxes that might otherwise be
imposed on dividends, interest, technical service fees, patent and
trademark royalties, and similar items. CONTRACTOR shall aiso
be exempted from any tax on the liquidation of CONTRACTOR, or
distributions of any income to the shareholders of CONTRACTOR,
and from any tax on capital.

The rights and. obligations of EGPC and CONTRACTOR under,
“and for the effective term of this Agreement shall be governed by

and in accordance with the provisions of this Agreement and can
only be altered or amended by the written mutual agreement of
the said contracting parties.

(d) The contractors and sub-contractors of CONTRACTOR and

_Operatina Company shail be subject to the provisions of this

in 2 Provisions
vf F oe _ Ww ke p

c

Agreement which affect them. Insotar as all regulations which are
duiy “issued bythe GOVERNMENT. apply from. time. to. time and
are not in accord with the provisions of this Agreement. -such
regulations shall not apply to CONTRACTOR, Operating Company

and their respective contractors and sub-contractors, as the case
may be.

(e) EGPC, CONTRACTOR, Operating Company and their respective
contractors and sub-contractors shall for the purposes of this
Agreement be exempted from all professional stamp duties,
imposts and levies imposed by syndical laws with respect to their
documents and activities hereunder.

(f) All the exemptions from the application of the A.R.E. laws or
regulations granted to EGPC, CONTRACTOR, the Operating
Company, their contractors and sub-contractors under this
Agreement shall include such laws and regulations as presently
in effect or hereafter amended or substituted.

ARTICLE XIX
STABILIZATION

In case of changes in existing legislation or regulations applicable to
the conduct of Expioration, Development and production of Petroleum,
which take place after the Effective Date, and which significantly affect
the economic interest of this Agreement to the detriment of
CONTRACTOR or which imposes on CONTRACTOR an obligation to
remit to the A.R.E. the proceeds from sales of CONTRACTOR’s
Petroleum, CONTRACTOR shall notify EGPC of the subject legislative
or regulatory measure, In such case, the Parties shail negotiate
possible moditications to this Agreement designed to restore the
economic balance thereof which existed on the Effective Date.

lle, OR
i K e4. i ‘ />

Cc.

The Parties shail use their best efforts io agree on amendments io this
Agreement within minety-{29)- days..from.afaresaid. notice.

These amendments to this Agreement shail not.in any event diminish
or increase the rights and obligations of CONTRACTOR as these were
agreed on the Effective Date.

Failing agreement between the Parties during the period referred to
above in this Article XIX , the dispute may be submitted to arbitration,
as provided in Article XXIV of this Agreement. °

ARTICLE XX
RIGHT OF REQUISITION

(a) In case of national emergency due to war or imminent
expectation of war or internal causes, the GOVERNMENT may
requisition all or part of the production from the Area obtained
hereunder and require Operating Company to increase such
production to the utmost possible maximum. The GOVERNMENT
may also requisition the Oil and/or Gas field itself and, if

necessary, related facilities.

(b) In any such case, such requisition shall not be effected except
after inviting EGPC and CONTRACTOR or their representative by
registered letter, with acknowledgement of receipt, to express
their views with respect to such requisition.

(c) The requisition of production shall be effected by Ministerial
Order. Any requisition of an Oil and/or Gas field, or any related
facilities shall be effected by a Presidential Decree duly notified
to EGPC and CONTRACTOR.

if F veg we F

-~6 5+

id)

\

(a)

(b)

In the event of any requisition as provided above, the
GOVERNMENT shat indemnify in-full- EGPC..and.. CONTRACTOR...
for the period during which the requisition is maintained,
including:

(1) All damages which result from such requisition; and

(2) Full repayment each month for all Petroleum extracted by
the GOVERNMENT tess the royalty share of such
production. .

However, any damage resulting from enemy attack is not within
the meaning of this paragraph (d). Payment hereunder shail be
made to CONTRACTOR in U.S. Dollars remittable abroad. The
price paid to CONTRACTOR for Petroleum taken shail be
calculated in accordance with Article Vil (c).

ARTICLE XXI
ASSIGNMENT

Neither EGPC nor CONTRACTOR may assign to a person, firm or
corporation, in whole or in part, any of its rights, privileges,
duties or obligations under this Agreement without the written
consent of the GOVERNMENT.

To enable consideration to be given to any request for such
consent, the following conditions must be fulfilled:

“() The obligations of the assignor deriving from this

Agreement must have been duly fulfilled as of the date such
request is made.

(2) The instrument-of assignment must include provisions

stating precisely that the assignee is bound by al!
_covenants . contained. in. this... Agreement and any

” oF oa 66 oY dy SS

pe

modifications or additions in writing that up to such ime

may” rave been mader A-- draft..of.. ouch. instrument..of....

assignment shall be submitted to EGPC for review and

approval before being formally executed.

ic) Notwithstanding the provisions of Article XXI (a), CONTRACTOR
may assign all or any of its rights, privileges, duties or
obligations under this Agreement to an Affiliated Company,
provided that CONTRACTOR shail advise the GOVERNMENT and
EGPC in writing of the assignment. °

(d) Any assignment, sale, transfer or other such conveyance made
pursuant to the provisions of this Article XXI shail be free of any
transfer. capital gains taxes or related taxes, charges or fees
including without limitation. all income Tax. Sales Tax, Value
Added Tax, Stamp Duty, or other Taxes or similar payments.

(e}) As long as the assignor shalt hold any interest under this
Agreement, the assignor together with the assignee shall be
jointly and severally liable for all duties and obligations ot
CONTRACTOR under this Agreement.

ARTICLE XXil
BREACH OF AGREEMENT AND POWER TO CANCEL

(a) The GOVERNMENT shall have the right to cancel this Agreement
by Order or Presidential Decree, with respect to CONTRACTOR,
in the foltowing instances:

(1) If it knowingly has submitted any false statements to the
GOVERNMENT which were of a material consideration for
the execution of this Agreement;

(2) . If it assigns’ any interest hereunder contrary to the

« «-pyouisions..of Article..xx1; .

mearn as :
i Poe ws PR

sv adjudicated- bankruptby..a ~court,of.a, competent |
jurisdiction: :

(ayo iret

(4) If it does not comply with any final decision reached as the
result of court proceedings conducted under Article XXIV(a);

(5) If it intentionally extracts any mineral other than Petroleum
not authorized by this Agreement or without the authority of
the GOVERNMENT, except such extractions as may be
unavoidable as the result of the operations conducted
hereunder in accordance with accepted petroleum industry
practice and which shall be notified to the GOVERNMENT or
its representative as soon as possible; and

(6) ff it commits any material breach of this Agreement or of the
provisions of Law No. 66 of 1953, as amended by Law No.
86 of 1956, which are not contradicted by the provisions of
this Agreement.

Such cancellation shall take place without prejudice to any
rights which may have accrued to the GOVERNMENT
against CONTRACTOR in accordance with the provisions of
this Agreement, and, in the event of such cancellation,
CONTRACTOR, shall have the tight to remove from the Area
all its personal property. ;

‘(b) lf the GOVERNMENT deems that one of the aforesaid causes
: (other than a force majeure cause referred to in Article XXII!)
hereof exists to cancel this Agreement, the GOVERNMENT shail
give CONTRACTOR ninety (90) days written notice personally
served on CONTRACTOR's General Manager in the legally
official manner and receipt of which is acknowledged by him or -

by his fegal agents, .to remedy and remove such cause; but if for
any, reason such service is impossible due to unnotified

eseon such _ servi © unmet
16 oe We vo”

i
change of address. puplication in the Officiai Journal of the
GOVERNMENT -of-sueh~ netice.. shall. be. cansidered..as - valid
service upon CONTRACTOR. If at the end of the said ninety (90)
day notice period such cause has not been remedied and
removed, this Agreement may be canceled forthwith by Order or
Presidential Decree as aforesaid: provided however, that if such
cause, or the failure to remedy or remove such cause, results
from any act or omission of one party, cancellation of this
Agreement shail be effective only against that party and not as
against any other party hereto. .

ARTICLE XXIill

FORCE MAJEURE

(a) The non-performance or delay in performance by EGPC and

CONTRACTOR, or either of them of any obligation under this
Agreement shall be excused if, and to the extent that, such non-
performance or delay is caused by force majeure. The period of
any such non-performance or delay, together with such period as
may be necessary for the restoration of any damage done during
such delay, shall be added to the time given in this Agreement for
the performance of such obligation and for the performance of
any obligation dependent thereon and consequently, to the term
of this Agreement, but only with respect to the block or blocks
affected.

(b) “Force Majeure” within the meaning of this Article XXIN, shall be

0)

Gor Th ‘
Gp vesantnd in the form of a law or otherwise or any act of God, insurrection,

of CANADA riot, war, strike, and other labor disturbance, fires, floods or any

Os
4

any order, regulation or direction of the GOVERNMENT of the
ARAB REPUBLIC OF EGYPT, or the Government of the REPBULIC
OF IRELAND, with respect to CONTRACTOR whether promulgated

Ne . cause not due tothe fault or negligence of EGPC and
a §

~ CONTRACTOR or either of them, whether or not similar to the
y z -69 > BP SS:
V Be K

ge S .

(c)

(d)

(b)

(c)

foregoing, provided that any such cause is beyond the

scasonable- controb.of. EGRG. and..CONTRACTOR...or. either of
them. ‘

Without prejudice to the above and except as may be otherwise
provided herein, the GOVERNMENT shall incur no responsibility
whatsoever to EGPC and CONTRACTOR, or either of them for any
damages, restrictions or loss arising in consequence of such
case of force majeure except a force majeure caused by the
order, regulations or direction of the GOVERNMENT.

lf the force: majeure event occurs during the initial Exploration
period or any extension thereof and continues in effect for a
period of six (6) months CONTRACTOR shall have the option
upon ninety (90) days prior written notice to EGPC to terminate its
obligations hereunder without further liability of any kind.

ARTICLE XXIV
DISPUTES AND ARBITRATION

Any dispute, controversy or claim arising out of or relating to this
Agreement or the breach, termination or invalidity thereof,
between the GOVERNMENT and the parties shall be referred to

the jurisdiction of the appropriate A.R.E. Courts and shall be
finally settled by such Courts.

Any dispute, controversy or claim arising out of or relating to this
Agreement, or- breach, termination or invalidity thereof between
EGPC and CONTRACTOR shall be settled by arbitration in
accordance with the Arbitration Rules. of the Cairo Regional
Center for International Commercial Arbitration (the Center) in
effect on the date of this Concession Agreement. The award of
the arbitrators shail be final and binding on the parties,

The number ot arbitrators: shalt be three 3).

(Pes -70- vy 3S B
(d) &ach party shall appoint one arbitrator. If, within thirty (30) days
atrer” reveipt of the-claimant!s-notification..of.the appointment -of an
arbitrator the respondent has not notified the claimant in writing
of the name of the arbitrator he appoints, the claimant may
request the Center to appoint the second arbitrator,

(e) The two arbitrators thus appointed shall choose the third
arbitrator who will act as the presiding arbitrator of the tribunal. If
within thirty (30) days after the appointment of the second
arbitrator, the two arbitrators have not agreed upon the choice of
the presiding arbitrator, then either party may request the
Secretary General of the Permanent Court of Arbitration at the
Hague to designate the appointing authority. Such appointing

authority shall appoint the presiding arbitrator in the same way as é
a sole arbitrator would be appointed under Article 6.3 of the
v seeati wae . gor CANAD,
UNCITRAL Arbitration Rules. Such presiding arbitrator shall_bea”" Wie.
qavol person of a nationality other than the A.R.E. or IRELAND‘and ofa a
CANADA country which has diplomatic relations with 4th the ARLE. ev $2 ny
uP IRELAND; and who shall have no economic interests in the pF
33 ~ petroleum business of the signatories hereto. n A
c= (f) Unless otherwise agreed by the parties to the arbitration, the )
\ gr arbitration, including the making of the award, shall take place in . Va
» Cairo, A.R.E.

(g) The decision of a majority of the arbitrators shall be final and
binding upon the Parties and the arbitral award rendered shail be
final and conclusive. Judgment on the arbitral award rendered,
may be entered in any court having Jurisdiction or application
may be made in such court for a judicial acceptance of the award
and for enforcement, as the case may be.

(h) Egyptian Law shall apply to the dispute except that in the event of
any conflict between Egyptian Laws and this Agreement the
provisions of this Agreement (including the arbitration provision)
shall prevail. The arbitration shall be conducted in the English
language.

(i) EGPC ‘and CONTRACTOR agree that it, for whatever reason,
> ; 4 gs
d fiz -71- i RD)
WO oe : p
arbitration in accordance with the above procedure cannot take
piace, or vis’ iikety~ to-- take. ‘place ..under. circumstances for
CONTRACTOR which could prejudice CONTRACTOR's “right to
fair arbitration, al! disputes. controversies.or claims arising out
of or relating to this Agreement or the breach, termination or
invalidity thereof shall be settled by ad hoc arbitration in
accordance with the UNCITRAL Rules in effect on the Effective
Date.
ARTICLE XXV
STATUS OF PARTIES

(a) The rights, duties, obligations and liabilities in respect of EGPC
and CONTRACTOR hereunder shall be several and not joint or
collective, it being understood that this Agreement shail not be
construed as constituting an association or corporation or
partnership.

(b) Each CONTRACTOR MEMBER shall be subject to the laws of the
place where it is incorporated regarding its legal status or
creation, organization, charter and by-laws, shareholding, and
ownership. Each CONTRACTOR MEMBER's shares of capital
which are entirely held abroad shall not be negotiable in the
A.R.E. and shall not be offered for public subscription nor shall
be subject to the stamp tax on capital shares nor any tax or duty
in the A.R.E. CONTRACTOR shall be exempted from the
application of Law No. 159 of 1981 as amended.

{c) All CONTRACTOR MEMBERS shall be jointly and severally liable
for the performance of the obligations of CONTRACTOR under
this Agreement.

ARTICLE XXV1
LOCAL CONTRACTORS AND
LOCALLY MANUFACTURED MATERIAL

CONTRACTOR or Operating Company, as the case may be, and their

contractors shall: . wy , Ss
ect ae 1, 6

if " ok - - Th ~ é.

(a) Give priority to loca! contractors and sub-contractors, including
EGPC's~ Affitiated- Companies... as..long..as..thaix. performance. is
comparable with international performance and the prices of their
services are not higher than the prices of. other contractors and
sub-contractors by more than ten percent (10%).

(b) Give preference to locally manufactured material, equipment,
machinery and consumables so long as their quality and time of
delivery are comparable to internationally available material,
equipment, machinery and consumables. However, such material,
equipment, machinery and consumables may be imported for
operations conducted hereunder if the local price of such items
at CONTRACTOR's or Operating Company's operating base in
A.R.E. is more than ten percent (10%) higher than the price of
such imported items before customs duties, but after
transportation and insurance costs have been added.

ARTICLE XXVI
ARABIC TEXT

The Arabic version of this Agreement shall, before the courts of A.R.E.
be referred to in construing or interpreting this Agreement; provided
however, that in any arbitration pursuant to Article XXIV herein
between EGPC and CONTRACTOR the English and Arabic versions
shal! both be referred to as having equal force in construing or
interpreting the Agreement.
ARTICLE XXVIII
GENERAL

The headings or titles to each of the Articles to this Agreement are
solely for the convenience of the parties hereto and shail not be used
with respect to the interpretation of said Articles.

Nothing in this Agreement shail be constructed as constituting any
relationship to any petroleum concession agreement heretofore
entered into by the parties and each of these agreements shall be

sf 6 ne ee ys £5)

ANNEX "A"
CONCESSION” AGREEMENT
BETWEEN
THE ARAB REPUBLIC OF EGYPT
AND
EGYPTIAN GENERAL PETROLEUM CORPORATION.
AND
DUBLIN INTERNAITONAL PETROLEUM (EGYPT) LIMITED
AND
TANGANYIKA OIL COMPANY LTD.
IN

WEST GHARIB AREA
EASTERN DESERT
ARLE.

BOUNDARY DESCRIPTION OF THE CONCESSION AREA

Annex "B"is a provisional illustrative map at an approximate scale of
(1: 600,000) showing the Area covered and affected by this
Agreement.

- The Area measure approximately (two thousand five hundred and
thirty (2530) square kilometers).

- itis to be noted that the delineation lines of the Area in Annex “B"
are intended to be only illustrative and provisional and may not
show accurately their true position in relation to existing
monuments and geographical features.

Coordinates of the corner points of the Area are given in the
following table which forms an integral part of Annex "Ale

Ne OR
/ Y m7 fs

r

+7 5-

BOUNDARY COORDINATES OF
WEST GHARIB> AREA IN- EASTERN: DESERT

POINT.NO. LAT. NORTH : LONG, EAST

1 28° 42' 00.000" Intersection of Lat 28° 42’
with shore line of west bank
of G.O.S.te point 2

2 28° 33' 39.510" 32° 55' 3.55"
3 28° 32' 03.980" 32° 53° 13.490
4 28° 18' 00.000" 33° 04' 21.400"
5 . 28° 18' 00.000" 33° 03' 13.600"
6 28° 18' 26.980" 33° 02' 55.940"
7 28° 16' 59.050" 32° 58° 27.000"
8 28° 10' 37.560" 33° 02' 03.880"
9 28° 12' 55.380" 33° 06' 32.660"
10 28° 10° 58.950" 33° 07' 48.650"
am 28° 11' 34.698" 33° 08' 58.460"
12 28° 09" 02.779” 33° 10° 58.484"
13 28° 08' 24.000" 33° 09' 55.990"
14 28° 03' 58.000" 33° 13' 25.990"
15 28° 03° 00.000" 33° 12' 00.000"
16 27° 56° 00.000" 33° 12' 00.000"
17 27° 52' 02.417" 33° 15' 14"
18 27° 47" 11.821" 33° 10' 04.354"
19 28° 08’ 22.463" 32° 47' 25.847"
20 28° 11’ 18.722" 32° 50' 37.709"
21 a 28° 20' 25.584" 32° 44' 16.940"
22 : 28° 21' 21.485" 32° 42' 13.658"
23 28° 30' 57.046" 32° 32' 33.338"
24 28° 42' 00.000" 32° 45' 06.944"
OS

-7 6+

EXCLUDED ODEVELOPMENT LEASE AREA DELINEATED BY POINTS :

POINT.NO. LAT. NORTH LONG. EAST
1 28° 27' 00.000” 32° 54' 45.000”
2 28° 23’ 30.000" 32° 54' 45.000"
3 28° 23' 30.000" 32° 53° 30.000”
4 28° 23' 00.000" 32° 53' 30.000”
5 28° 23' 00.000" 32° 56' 30.000"
6 28° 20' 30.000" 32° 56' 30.000"
7 28° 20' 30.000" 32° 53' 30.000"
8 28° 21' 00.000" 32° 53° 30.000"
g 28° 21' 00.000" 32° 50° 30.000"
10 28° 27' 00.000" 32° 50° 30.000"

oe

?

-77-
7 ANNEX (B)

EASTERN
DESERT

[ao

WEST GHARIB AREA
2 iN ow

ANNEX "B"
CONCESSION AGREEMENT FOR PETROLEUM
EXPLORATION AND EXPLOITATION
BETWEEN
ARAB REPUBLIC OF EGYPT
| EGYPTIAN GENERAL PETROLEUM CORPORATION
DUBLIN INTERNATIONAL PETROLEUM (EGYPT) LIMITED

. TANGANYIKA Oo. COMPANY LTD.
meee
WEST GHARIB AREA
EASTERN DESERT

ARE la a

SCALE: 1 : 600,000

“ye gal
Usatealy Jusiall Ge teal pljad] 454s!
Seeall satan
Sig peal Tad Dy pemalf Coop!
shag (zea!) posts Ents il gis

J
wet dtea Let Trt

oo

«78-

ANNEX "C"

LETTER OF GUARANTEE

Letter of Guarantee No. ----- Cairo. “
EGYPTIAN GENERAL PETROLEUM CORPORATION.

Gentlemen.

The undersigned, National Bank of Egypt, as Guarantor, hereby
guarantees to the EGYPTIAN GENERAL PETROLEUM CORPORATION
(hereinafter referred to as “EGPC") to the limit of five million
(5,000,000) U.S. Dollars, the performance by “DUBLIN
INTERNATIONAL PETROLEUM (EGYPT) LIMITED." and TANGANYIKA
OIL COMPANY LTD., (hereinafter referred to as “CONTRACTOR") of
their obligations required for Exploration operations to spend a
minimum of five million (5,000,000) U.S. Dollars during the initial
three (3) years of the Exploration period under Article \V of that
certain Concession Agreement (hereinafter referred to as the
“Agreement") covering that Area described in Annexes “A” and "B" of
said Agreement, by and between the Arab Republic of Egypt
{hereinafter referred to as ("A.R.E."), EGPC and CONTRACTOR, dated

It is understood that this Guarantee and the liability of the Guarantor
hereunder shall be reduced quarterly, during the period of expenditure
of said five million (5,000,000) U.S. Dollars by the amount of money
expended by CONTRACTOR for such Exploration operations during
each such quarter. Each such reduction shali be established by the
joint written statement of CONTRACTOR and EGPC.

In the event of a claim by EGPC of non-performance or surrender of
the Agreement on the part of CONTRACTOR prior to fulfillment of said
minimum expenditure obligations under Article IV of the Agreement,
there shali be no liability on the undersigned Guarantor for payment
to EGPC unless and until such liability has been established by written
statement of EGPC setting forth the amount due under the Agreement.

It is a further condition of this Letter of Guarantee that:

(1) This Letter of Guarantee will become available only provided that
the Guarantor will have been informed in writing by CONTRACTOR
and EGPC that the Agreement between CONTRACTOR, A.R.E. and
EGPG has become effective according to its terms, and said
Guarantee shall become effective on the Effective Date of said
Agreement va ; iN a 3-5

} ; -79- . Z
(2) This Letter of Guarantee shall in any event automatically expire:

(a) Three (3) years and Six (6) months after the date it becomes
effective. or

(b) At such time as the total of the amounts shown on quarterly
joint statements of EGPC and CONTRACTOR equals or
exceeds the amount of said minimum expenditure obligation,
whichever is earlier. :

(3) Consequently, any claim, in respect thereof should be made to the
Guarantor prior to either of said expiration dates at the latest
accompanied by EGPC’s written statement, setting forth the
amount of under-expenditure by CONTRACTOR to the effect that:

(a) CONTRACTOR has failed to perform its expenditure
obligations referred to in this Guarantee, and

(b) CONTRACTOR has failed to pay the expenditure deficiency to
EGPC.

Please return to us this Letter of Guarantee in the event it does not
hecome effective, or upon the expiry date.

a
Yours Faithfully, O a
BY faccwee enc rteen neta meeeneeeen nnn . /
ACCOUNTANT :------- a
MANAGE Riewe--nnnneeec ere ec cee cee

-80-

ANNEX "D"
CHARTER OF OPERATING COMPANY
ARTICLE }

A joint stock company having the nationality of the ARAB REPUBLIC
OF EGYPT shall be formed with the authorization of the
GOVERNMENT in acsordance with the provisions of this Agreement
referred to below and of this Charter.

The Company shall be subject to ail laws and regulations in force in
the A.R.E. to the extent that such laws and regulations are not
inconsistent with the provisions of this Charter and the Agreement
referred to below.

ARTICLE Il

The name of the Operating Company shali be mutually agreed upon
between EGPC and CONTRACTOR on the date of the Commercial
Discovery and shall be subject to the approval of the Minister of
Petroleum.

ARTICLE Ill

The Head Office of Operating Company shall be in the A.R.E. in Cairo.
ARTICLE IV

The object of Operating Company is to act as the agency through

which EGPC and CONTRACTOR, carry out and conduct the
Developinent operations required in accordance with the provisions

of PR -81- gL OF

fae
O27”

Lo

/

of thé Agteement signed” or the~s-<+" day~ byrand--
between the ARAB REPUBLIC OF EGYPT, THE EGYPTIAN GENERAL
PETROLEUM CORPORATION and CONTRACTOR covering Petroleum
operations in West Gharib Area in Eastern Desert described therein.

Operating Company shall be the agency to carry out and conduct
Exploration operations after the date of Commercial Discovery

pursuant to Work Programs and Budgets approved in accordance with
the Agreement. ,

Operating Company shall keep account of ail costs, expenses and
expenditures for such operations under the terms of the Agreement
and Annex "E" thereto.

Operating Company shall not engage in any business or undertake
any activity beyond the performance of said operations unless
otherwise agreed upon by EGPC and CONTRACTOR.

ARTICLE V

The authorized capital of Operating Company is twenty thousand
Egyptian Pounds divided into five thousand shares of common stock
with a value of four Egyptian Pounds per share having equal voting
rights, fully paid and non-assessable.

EGPC and CONTRACTOR shail each pay for, held and own, throughout
the life of Operating Company, one half (1/2) of the capital stock of
Operating Company provided that only in the event that either party
should transfer or assign the whole or any percentage of its ownership
interest in the entirety of the Agreement, may such transferring or
assigning party transfer or assign any of the capital stock of Operating
Company and, in that event, such transferring or assigning party (and
its successors and assignees) must transfer and assign a stock

d- Ce cand high 83.5
] BR. an tte

interest in Operating Company equat to the-transfetred- om assigned~~-

whole or percentage of its ownership interest in the entirety of the said
Agreement.

ARTICLE VI

Operating Company shall not own any right, title, interest or estate in
or under the Agreement or any Development Lease created
thereunder or in any of the Petroleum produced from any Exploration
Block or Development Lease thereunder or in any of the assets,
equipment or other property obtained or used in connection therewith,
and shall not be obligated as a principal for the financing or
performance of any of the duties or obligations of either EGPC or
CONTRACTOR under the Agreement. Operating Company shail not
make any profit from any source whatsoever.

ARTICLE VII

Operating Company shall be no more than an agent for EGPC and
CONTRACTOR. Whenever it is indicated herein that Operating
Company shail decide, take action or make a proposal and the like, it
is understood that such decision or judgment is the result of the
decision or judgment of EGPC, CONTRACTOR or EGPC and
CONTRACTOR, as may be required by the Agreement.

ARTICLE VIil

Operating Company shall have a Board of Directors consisting of
eight (8) members, four (4) of whom shall be designated by EGPC and
the other four (4) by CONTRACTOR. The Chairman shall be
designated by EGPC and shall also be a Managing Director.
CONTRACTOR shall designate the General Manager who shall also be

a Managing Director. . [= d SS:

i

ul BR gg PR
ARTICLE |X

Meetings of the Board of Directors shall be valid if a majority af the
Directors are present and any decision taken at such meetings must
have the affirmative vote of five (5) or more of the Directors: provided.
however. that any Director may be represented and vote by proxy held
by another Director.

ARTICLE X

General meetings of the Shareholders shall be valid if a majority of
the capital stock’of Operating Company is represented thereat. Any
decision taken at such meetings must have the affirmative vote of
Shareholders owning or representing a majority of the capital stock.

ARTICLE XI

The Board of Directors shall approve the regulations covering the
terms and conditions of employment of the personnel of Operating
Company employed directly by Operating Company and not assigned
thereto by CONTRACTOR and EGPC.

The Board shall, in due course, draw up the By-Laws of Operating
Company, and such By-Laws shall be effective upon being approved
by a General Meeting of the Shareholders, in accordance with the
provisions of Article X hereof.

ARTICLE XIl

Operating Company shall come into existence within thirty (30) days
after the date of Commercial Oil Discovery or within thirty (30) days
after signature of a Gas Sales Agreement or commencement of a
scheme to dispose of Gas,as provided for in the Agreement (unless
otherwise agreed by EGPC and CONTRACTOR). t .

Pog ew {EE SPP Vg
uf - PR 84 a /
ANNEX "E"
ACCOUNTING PROCEDURE
ARTICLE |

GENERAL PROVISIONS

(a) Definitions:

The definitions contained in Article | of the Agreement shall apply
to this Accounting Procedure and have the same meanings.

(b) Statements of activity:

4)

(2)

CONTRACTOR shall, pursuant to Article IV of this Agreement,
and until the coming into existence of the Operating Company
- in accordance with Article Vi of the Agreement - render to
EGPC within thirty (30) days of the end of each calendar
quarter a Statement of Exploration Activity reflecting all
charges and credits related to the Exploration operations for
that quarter summarized by appropriate classifications
indicative of the nature thereof.

Following its coming into existence, Operating Company shall
render to EGPC and CONTRACTOR within fifteen (15) days of
the end of each calendar quarter a Statement of Development
and Exploration Activity reflecting al! charges and credits
related to the Development and Exploration operations for that
quarter summarized by appropriate classifications indicative of
the nature thereof, except that items of controllable material
and unusual charges and credits shall be detailed.
‘ [F . / 65
Woe

J PRoar

-8 6- ' }

c) Adjustments and Audits:

(1) Each quarterly Statement of Exploration -Activity pursuant to
Article | (b) (41) of this Annex shall conclusively be presumed
to be true and correct after three (3) months following the
receipt of each Statement by EGPC unless within the said
three (3) months EGPC takes written exception thereto
pursuant to Article IV (f} of the Agreement. During the said
three (3) month period supporting documents will be available
for inspection by EGPC during all working hours.

CONTRACTOR will have the same audit rights on Operating
Company Statements as EGPC under this sub-paragraph.

(2) All Statements of Development and Exploration Activity for any
calendar quarter pursuant to Article i (b) (2) of this Annex, shall
conclusively be presumed to be true and correct three (3)
months following the receipt of such Statement, unless within
the said three (3) months period EGPC or CONTRACTOR takes
written exception thereto. Pending expiration of said three (3)
months EGPC or CONTRACTOR or both of them shall have the
rignt to audit Operating Company accounts, records and
supporting documents for such quarter in the same manner as
provided in Article IV (f) of the Agreement.

(d) Currency Exchange:

CONTRACTOR' s- books for Exploration and Operating Company's
books for Development and Exploration, if any, shall be kept in
the A.R.E. in U.S. Dollars. All U.S. Dollar expenditures shail be
charged in the amount expended. All Egyptian Pounds
expenditures shall be converted to U.S. Dollars at the applicable

Jate of exchange issued by the Central Bank of Egypt on the first -

We. go , [&.8> .
—° OR ee he a?

-87- . /

aay of the month in which expenditures are recorded, and all other
non-U.Sv Dollar-expencdituresy shalt- be~transiated to. LS... Dollars.at...,
the buying rate of exchange for such currency as quoted by
National Westminster Bank Limited, London-at 10.30 a.m. G.M.T,
on the first day of the month in which expenditures are recorded.
A record shall be kept of the exchange rates used in translating

Egyptian Pounds or other non-U.S Dollar expenditures to U.S.
Dollars.

(e) Precedence of Documents:

In the event of any inconsistency or conflict between the
provisions of this Accounting Procedure and the provisions of the
Agreement treating the same subject differently, then the
provisions of the Agreement shail prevail.

(f) Revision of Accounting Procedure:

By mutual agreement between EGPC and CONTRACTOR, this
Accounting Procedure may be revised in writing from time to time
in the light of future arrangements.

(g) No Charge for Interest on Investment:
Interest on investment or any bank fees, charges or commissions

related to any bank guarantees shall not at any time be charged as
recoverable costs under the Agreement.

ARTICLE Il
COSTS, EXPENSES AND EXPENDITURES
Subject to the provisions of the Agreement, CONTRACTOR shall alone

bear and,. directly or through Operating Company, pay the following
t . ce (Ess. 0

i BR “wv 1
wR

-88-
costs and expenses. which costs and expenses shall be classified and
ajlotated tothe activities according to.sound.and..generally. acce pted.
accounting principles and treated and recovered in accordance with
Article Vil of this Agreement: a

(a) Surface Rights:

All direct cost attributable to the acquisition, renewal or
relinquishment of surface rights acquired and maintained in force

for the Area.
(b) Labor and Related Costs:

(1) Salaries and Wages of CONTRACTOR's or Operating
Company's employees. as the case may be. directly engaged in
the various activities under the Agreement including salaries
and wages paid to geologists and other employees who are
temporarily assigned to and employed in such activities. Such
salaries and wages to be certified by a certified public

accounting firm.

Reasonable revisions of such salaries and wages shail be
effected to take into account changes in CONTRACTOR's
policies and amendments of laws applicable to salaries. For the
purpose of this Article !} (b) and Article ll (c), salaries and
wages shall mean the assessable amounts for A.R.E. Income
Taxes, inciuding the salaries during vacations and sick leaves,
but excluding,-all the amounts of the other items covered by the
percentage fixed under (2) below.

(2) For expatriate employees permanently assigned to Egypt:

1. All allowances applicable to salaries and wages;

2. Cost of established plans; and Lf a SS:
a ee

a ey, ae HK

Ge

All travel! and relocation costs of such expatriate

employees ands theis. families to. and- from. the.employes's......

country or point of origin at the time of employment, at the -
time of separation. or as a result . of transfer from one
location to another and for vacation (transportation costs
for employees and their families transferring from the
A.R.E. to another location other than their country of origin
shall not be charged to A.R.E. Operations).

Costs under this Article Il (b) (2) shall be deemed to be equal to
fourty seven percent (47%) of basic salaries and wages paid for
such expatriate personnel including those paid during vacations
and sick leaves as established in CONTRACTOR's international
policies. chargeable under Article {1 (b) (1), Article il (i), Article
ll (k) (1) and Article I] (k)(3) of this Annex.

However. salaries and wages during vacations, sick leaves and
disability are covered by the foregoing percentage. The
percentage outlined above shall be deemed to reflect
CONTRACTOR's actual costs as of the Effective Date with
regard to the following benefits, allowances and costs :-

Housing and Utilities Allowance.

Commodities and Services Allowance.

Special Rental Allowance.

Vacation Transportation Allowance.

Vacation Travel Expense Allowance.

Vacation Excess Baggage Allowance.

Education Allowances (Children of Expatriate

Employees).

8. Hypothetical U.S. Tax Offset (which results in a
reduction of the chargeable percentage).

9. Storage of Personal Effects.

10. Housing Refurbishment Expense.

NOON BwWN

+ QR -90- (F ~ ‘

i2. Recreation Allowance.

S. Aetwement Phan.

14. Group Life Insurance.

15. Group Medical insurance.

16. Sickness and Disability.

47. Vacation Plans Paid (exciuding Allowable Vacation
Travel Expenses).

18. Savings Plan.

19. Educational Assistance.

20. Military Service Allowance.

21. FLC.A.

22. Workman's Compensation,

23. Federal and State Unemployment Insurance.

24. Personnel Transfer Expense.

25. National Insurance.

26. Any other Costs, Allowances and Benefits of a like nature

as established in CONTRACTOR's International Policies.

The percentages outlined above shall be reviewed at
intervals of three (3) years from the Effective Date and at
such time CONTRACTOR and EGPC will agree on new
percentages to be used under this paragraph.

Revisions of the percentages will take into consideration
variances in costs and changes in CONTRACTOR's

international policies which change or exclude any ofthe above
allowances and benefits.

The revised percentages will reflect as nearly as possible
CONTRACTOR's actual costs of all its established allowances
and benefits and of personne! transfers.

For expatriate employees temporarily assigned to Egypt al!
allowances, costs of established pians and all travel relocation
costs for such expatriates as paid in accordance with
CONTRACTOR's international policies. Such costs shall not

(2
¥ BR a F pa &
include any administrative overhead other than what is
mentioned in Ardéie ii (ky (2j-of this Annex: ~ ,

(4) Costs of expenditure or contributions made pursuant to law or
assessment imposed by Governmental authority which are
applicable to labor cost of salaries and wages as provided under
Article il (b) (1), Article Il (b) (2), Articte il (i), Article I (k) (I) and
Article Il (k) (3) of this Annex.

(c) Benefits, allowances and related costs of national employees
Bonuses, overtime, customary allowances and benefits on a basis
similar to that prevailing for oil companies operating in the A.R.E.,
all as chargeable under Article Il (b) (4), Article 11 (i), Article Il (k)
(1) and Article I (k) (3) of this Annex. Severance pay will be
charged at a fixed rate applied to payrolls which will equal an
amount equivalent to the maximum liability for severance payment
as required under the A.R.E. Labor Law.

(d) Material

Material, equipment and supplies purchased or furnished as such
by CONTRACTOR or Operating Company.

(1) Purchases:

Material, equipment and supplies purchased shall be at the
price paid by CONTRACTOR or Operating Company plus any |
related cost and after deduction of all discounts actually |
received.

(2) Material Furnished by CONTRACTOR:

Material required .for operations shall be purchased directly
whenever practicable, except that CONTRACTOR may furnish
wimagueh.material from CONTRACTOR's or CONTRACTOR'S
. zv &S |
m4 DR -92- & dy, }

;

Affiliated Companies stocks outside the. A.R.E. under the
ictowingy conditienss - -

1.

New Material (Condition “A")}

New Material transferred from CONTRACTOR's or
CONTRACTOR's Affiliated Companies warehouse or other
properties shall be priced at cost, provided that the cost of
material supplied is net higher than international prices for
materiat of similar quality supplied on’ similar terms,
prevailing at the time such material was supplied.

Used Material (Conditions "B" and "C")

a) Material which is in sound and serviceable condition
and is suitable for reuse without reconditioning shall
be classed as Condition "B" and priced at seventy - five
percent (75%) of the price of new material.

b) Materia! which cannot be classified as Condition "B”
but which is serviceable for original function but
substantially not suitable for reconditioning, shall be
classed as Condition “C" and priced at fifty percent
(50%) of the price of new material.

c) Material which cannot be classified as Condition "B" or
Condition "C" shall be priced at a value commensurate
with jts use.

d) Tanks, buildings and other equipment involving
erection costs shall be charged at applicable
percentage of knocked - down new price.

, : : = SS
¥ Dp a o>

an /

~y

(3)

Warranty of Materials Furnished by CONTRACTOR
CONTRACTOR does not-warrant..the. material..furnished..beyond.
or back of the dealer's or manufacturer's Guarantee; and in
case of defective material. credit shail .not be recorded until
adjustment has been received by CONTRACTOR from
manufacturers or their agents,

(e) Transportation and Employee Relocation Costs:

(1) Transportation of equipment, materials and supplies necessary

(2)

for the conduct of CONTRACTOR's or Operating Company's
activities. ©

Business travel and transportation expenses to the extent
covered by established policies of CONTRACTOR or with regard
to expatriate and national employees, as incurred and paid by,
or for, employees in the conduct of CONTRACTOR's or Operating
Company's business.

(3) Employees transportation and relocation costs for national

employees to the extent covered by established policies.

(f) Services:

(1) Outside services, The costs of contracts for consultants, services

and utilities procured from third parties.

(2) Cost of services performed by EGPC or by CONTRACTOR, or

ee negotiated contract amount.

their Affiliated Companies in facilities inside or outside the
A.R.E. Regular, recurring, routine services, such as interpreting
magnetic tapes and/or other analyses, shall be performed and
charged by EGPC and/or CONTRACTOR or their Affiliated
Companies at an agreed contracted price. Major projects
involving engineering and design services shall be performed
by EGPC and/or CONTRACTOR or their Affiliated Companies at

Fone nN
Pans DB yy

DR “94 . A

44

,3) Use of EGPC's, CONTRACTOR's or their Affiliated Companies’
witoty-owned equipment... shall..be.. charged. at a rental rate
commensurate with the cost of ownership and operation. but not
in excess of competitive rates currently prevailing in the A.R.E.

(4) CONTRACTOR's and CONTRACTOR’s Affiliated Companies’
rates shall not include any administrative or overhead costs
other than what is mentioned in Article tf (k) (2).

(g) Damages and Losses:

All costs or é€xpenses, necessary to replace or repair damages of
losses incurred by fire. flood. storm. theft. accident or any other
cause not controllable by CONTRACTOR or Operating Company
through the exercise of reasonable diligence. CONTRACTOR or
Qperating Company shall furnish EGPC and CONTRACTOR written
notice of damages or losses incurred in excess of ten thousand
(810.000) U.S. Dollars per occurrence, as soon as practicable
after report of the same has been received by CONTRACTOR or
Operating Company.

(hn) Insurance and Claims:

The cost of any public liability, property damages and other
insurance against liabilities of CONTRACTOR, Operating
Company and/or the parties or any of them to their employees
and/or outsiders as may be required by the laws, rules and
regulations of the GOVERNMENT or as the parties may agree
“upon. The proceeds of any such insurance or claim collected, less
the actual cost of making a claim, shail be credited against
operations.

If no insurance is carried for a particular risk, in accordance with.

good international, oil field practices, all related actual
expenditures incurred and paid by CONTRACTOR ~or Operating

f BR “95- yess 2)

er

Company in settlement of any and all losses, claims, damages.
judgments” and any- other expenses. including... legal services...

(i) Indirect Expenses:

Camp overhead and facilities such as shore base, warehouses,
water systems, road systems, salaries and expenses of field
supervisory personnel, field clerks. assistants, and other general
employees indirectly serving the Area.

(j) Legal Expenses:

All costs and expenses of litigation, or legal services otherwise
necessary or expedient for the protection of the Area. including
attorney's fees and expenses as hereinafter provided. together
with all judgments obtained against the parties or any of them on
account of the operations under the Agreement, and actual
expenses incurred by any party or parties hereto in securing
evidence for the purpose of defending against any action or claim
prosecuted or urged against the operations or the subject matter
of the Agreement. In the event actions or claims affecting the
interests hereunder shall be handled by the legal staff of one or
more of the parties hereto, a charge commensurate with cost of
providing and furnishing such services may be made to
operations.

(k) Administrative Overhead and General Expenses:

(1) While CONTRACTOR is conducting Exploration operations, the

cost of staffing and maintaining CONTRACTOR's head office in
the A.R.E. and/or other offices established in the A.R.E. as
appropriate other than field offices which will be charged as
provided in Article Il (i), and excepting salaries of employees of
CONTRACTOR who,.are temporarily assigned to and directly
serving on the Area, which will be charged as provided in
Articlé i.(b) of this Annex, (Foss. gl.

sam dep

% DR ~96-
a
i
1
1
|

(2)

8)

CONTRACTOR's administrative overhead outside the A.R.E.
appticable~ to- Explaration..aperatigns. in the A.R.E. during the
period prior to the formation of the Operating Company shail be
charged each month at the rate of five . percent (5%) of total
Exploration expenditures, where CONTRACTOR’s Explorations
operations are carried out by CONTRACTOR itself, provided
that no administrative overhead of CONTRACTOR outside the
A.R.E. applicable to A.R.E. Exploration operations will be
charged while Exploration operations are being conducted
following the formations of the Operating Company. No other
direct charges as such for CONTRACTOR's administrative
overhead outside the A.R.E. will be applied against the
Exploration obligations. Examples of the type of costs
CONTRACTOR is incurring and charging hereunder due to
activities under the Agreement and covered by said percentage

are:

1. Executive - Time of executive officers.

2. Treasury - Financia! and exchange problems.

3. Purchasing - Procuring materials, equipment and supplies.
4. Exploration and Production-Directing, advising and

controlling the entire project.

5. Other departments such as legal, comptroller and
engineering which contribute time, knowledge and
experience to the operations.

The foregoing does not preclude charging for direct service

under Article II (f) (2) of this Annex. .

While Operating Company is conducting operations, Operating
Company's personnel engaged in general clerical and office
work, supervisors and officers whose time is generally spent in
the main office and not the field, and all employees generally
considered as general and administrative and not charged to
other types of expense will be charged to operations. Such
expenses shall be allocated each month between Exploration
and Development operations according to sound and practicable

2e -97- y (= we .
ei
a
4
4d
4
3
i

accounting methods.

{ip Taxest™

All taxes, duties or levies paid in the A.R.E. by CONTRACTOR or
Operating Company with respect to this Agreement other than
those covered by Article lll (g) (1) of this Agreement.

(m) Continuing CONTRACTOR Costs:

Costs of CONTRACTOR activities required under the Agreement
and incurred exclusively in the A.R.E. after Operating Company
is formed. No sales expenses incurred outside or inside the

A.R.E. may be recovered as a cost.

(n) Other Expenditures:

Any costs, expenses or expenditures, other than those which are
covered and dealt with by the foregoing provisions of this Article
ll, incurred by CONTRACTOR or Operating Company under
approved Work Programs and Budgets.

ARTICLE Ill
INVENTORIES

(a) Periodic inventories, Notice and Representation:

At reasonable intervals as agreed upon by EGPC and

CONTRACTOR inventories shall be taken by Operating Company
include all such

rojects. Written

of the operations materials, which shall
materials, physical assets and construction p

notice of intention to take inventory shall be given by Operating ©

Company to EGPC and CONTRACTOR at least thirty (30) days
before any inventory is to begin so that EGPC and
CONTRACTOR may be represented when any inventory is taken.
ER “98+ Ne

&
Faliure of EGPC anafor CONTRACTOR io be represented at an
inventory shall bind. them..to. aceept,.the inventory taken. by.
Operating Company, who shall in that event furnish the party not
represented with a copy thereof,

ib) Reconciliation and Adjustment of Inventories:

Reconciliation of inventory shall be made by CONTRACTOR and
EGPC, and a list of overages and shortages shali be jointly
determined by Operating Company and CONTRACTOR and
EGPC, and the inventory adjusted by Operating Company. |

ARTICLE IV
COST RECOVERY

(a) Statements of Recovery of Costs and of Cost Recovery Petroleum:

CONTRACTOR shall, pursuant to Article Vil of the Agreement,
render to EGPC as promptly as practicable but not later than
fifteen (15) days after receipt from Operating Company of the
Statements for Development and Exploration Activity for the
calendarquarter a Statement for that quarter showing:

1.Recoverable costs carried forward from the previous quarter,

if any.
2. Aecoverable costs incurred and paid during the quarter. |
3. Total recoverable costs for the quarter (1) + (2).
4.Value of Cost Recovery Petroleum taken and separately
"disposed of by CONTRACTOR for the quarter. _
5, Amount of costs recovered for the quarter.
6. Amount of recoverable costs carried into the succeeding

quarter, if any.
7. Excess, if any, of the,value of Cost Recovery Petroleum taken

‘and separately disposed of by CONTRACTOR over costs
recoveted for the quarter la Soe 5

i “88 4 i “

(b) Payments:

if such Statement shows an amount due to EGPC, payment of that
amount shall be made in U.S. Dollars by CONTRACTOR with the
rendition of such Statement. if CONTRACTOR fails to make any
such payment to EGPC on the date when such payment is due,
then CONTRACTOR shall pay an interest of two and one half
percent (2.5%) per annum higher than the London Interbank
Borrowing Offered Rate (LIBOR) for three (3) months U.S.
Dollars deposits prevailing on the date such interest is calculated.
Such interest payment shall not be recoverable.

(c) Settlement of Excess Cost Recovery Petroleum:

EGPC has the right to take its entitlement of Excess Cost Recovery
Petroleum under Article VII (a) of the Agreement in kind during
the said quarter . A settlement shail be required with the rendition ~
of such Statements in case CONTRACTOR has taken more than its
own entitlement of such Excess Cost Recovery Petroleum.

(d) Audit Right:

EGPC shall have a period of twelve (12) months from receipt of |

any Statement under this Article IV in which to audit and raise |

objection to any such Statement. EGPC and CONTRACTOR | shall |

agree on any required adjustments. Supporting documents and |

accounts will be available to EGPC during said twelve (12) month .

period. Ba OSs |
i Be vp

: “A

-100-

ARTICLE V
CONTROL AND MAJOR ACCOUNTS

(a) Exploration Obligation Control Accounts:

CONTRACTOR will establish an Exploration Obligation Control
Account and an offsetting contra account to control therein the
total amount of Exploration expenditures reported on Statements
of activity prepared per Article | (b) (1}, less any reductions
agreed to by EGPC and CONTRACTOR following written
exceptions taken by a non-operator pursuant to Article ! (c)

(1) of this Annex, in order to determine when minimum Exploration
obligations have been met.

(b) Cost Recovery Control Account:

CONTRACTOR will establish a Cost Recovery Control Account and
an off-setting contra account to control therein the amount of cost
remaining to be recovered, if any, the amount of cost recovered
and the value of Excess Cost Recovery Petroleum, if any.

(c) Major Accounts:

For the purpose of classifying costs, expenses and . expenditures
for Cost Recovery as well as for the purpose of establishing when
the minimum Exploration obligations have been met, costs,
, expenses and :expenditures shali be recorded in major accounts
including the following:
- Exploration Expenditures;
- Development Expenditures other than Operating Expenses;
- Operating Expenses; ze
Necessary sub-accounts shall be used. Ss vy
vy

load OR ce Og
| ; 104- c

Revenue. accaunts..shall be maintained by CONTRACTOR to the
extent necessary for the controi of recovery of costs ‘and the
treatment of Cost Recovery Petroleum.

ARTICLE VI
TAX IMPLEMENTATION PROVISIONS

it is understood that CONTRACTOR shall be subject to Egyptian
Income Tax Laws except as otherwise provided in the Agreement, that
any A.R.E. Income Taxes paid by EGPC on CONTRACTOR's behalf
constitute additional income to CONTRACTOR, and this additional

income is also subject to A.R.E. income tax, that is “grossed up".

CONTRACTOR's annual income, as determined in Article Hl (g) (2) of
this Agreement, less the amount equal to CONTRACTOR's grossed-up
Egyptian income tax liability, shall be CONTRACTOR's "Provisional

Income”.

The “gross-up value" is an amount added to Provisional income to
give "Taxable income", such that the grossed-up vaiue is equivalent
to the A.R.E. Income Taxes.

THEREFORE:

Taxal-le Income’ = Provisional Income pius Grossed-up Value

and
Grossed-up Value = A.R.E. income Tax on Taxable Income.

ff the “A.R.E. Income Tax rate", which means the effective or
composite tax rate due to the various A.R.E. taxes levied on
income or profits, is.constant and not dependent on the level of

7 be “on” ~ aw

income. then:

Grossed-up Value = A.R.E. income tax rate TIMES Taxable
Income.

Combining the first and last equations above

Grossed-up Value= Provisional income X Tax Rate
1 - Tax Rate

where the tax rate is expressed as a decimal.

The above computations are illustrated by the fotlowing numerical
example. Assuming that the Provisional income is $10 and the
A.R.E. Income Tax rate is forty percent (40%), then the Grossed-up
Value is equal to:

$10X 0.4 = $ 6.67

1- 0.4
Therefore:
Provisional income $10.00
Plus Grossed-up Value 6.67
Taxable Income $16.67
Less: A.R.E. Income Taxes at 40% 6.67 .

GONTRACTOR's’ Income after taxes $ 10.00

-103-

ANNEX "I"

“MAP OF NATIONAL GAS PIPE

MEDITERRANEAN SEA

ELINE GRID SYSTEM

oo PORT
ee FOQUAD
. TAMBAN “Ns Pes
oe Ss
“Sone
we 4

mp3
a

RAS SHUKHEIR,
ZRIT BA

WESTERN DESERT

NATIONAL GAS PIPEL

